UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

MIAMI PRODUCTS & CHEMICAL CO.,
On Behalf of Itself and All Others Similarly
Situated, et al.,
                                                DECISION AND ORDER
                    Plaintiffs,
                                                1:19-CV-00385 EAW
             v.

OLIN CORPORATION, et al.,

                 Defendants.
_____________________________________

AMREX CHEMICAL CO., INC.,
On Behalf of Itself and All Others Similarly
Situated,

                    Plaintiff,
                                                1:19-CV-00386 EAW
             v.

OLIN CORPORATION, et al.,

                 Defendants.
_____________________________________

MIDWEST RENEWABLE ENERGY,
LLC, On Behalf of Itself and All Others
Similarly Situated,


                    Plaintiff,
                                                1:19-CV-00392 EAW
             v.

OLIN CORPORATION, et al.,

                 Defendants.
_____________________________________

                                          -1-
_____________________________________

MAIN POOL AND CHEMICAL CO.,
INC., On Behalf of Itself and All Others
Similarly Situated,

                    Plaintiff,
                                                 1:19-CV-00393 EAW
             v.

OLIN CORPORATION, et al.,

                 Defendants.
_____________________________________

PERRY’S ICE CREAM COMPANY, INC.,
On Behalf of Itself and All Others Similarly
Situated,

                    Plaintiff,
                                                 1:19-CV-00403 EAW
             v.

OLIN CORPORATION, et al.,

                 Defendants.
_____________________________________

FINCH PAPER, LLC, On Behalf of Itself
and All Others Similarly Situated,

                    Plaintiff,
                                                 1:19-CV-00480 EAW
             v.

OLIN CORPORATION, et al.,

                 Defendants.
_____________________________________




                                           -2-
                                    INTRODUCTION

       Plaintiffs Miami Products & Chemical Co., Amrex Chemical Co., Inc., Finch Paper,

LLC, Main Pool and Chemical Co., Inc., Midwest Renewable Energy, LLC, Perry’s Ice

Cream Company, Inc., and VanDeMark Chemical, Inc. (collectively “Plaintiffs”) bring

these putative class actions against defendants Olin Corporation (“Olin”), K.A. Steel

Chemicals, Inc. (“K.A. Steel”), Occidental Petroleum Corporation (“Oxy”), Occidental

Chemical Corporation (“OxyChem”), Westlake Chemical Corporation (“Westlake”), Shin-

Etsu Chemical Co. Ltd. (“Shin-Etsu”), Shintech Incorporated (“Shintech”), Formosa

Plastics Corporation (“Formosa”), and Formosa Plastics Corporation, U.S.A. (“Formosa

USA”) (collectively, “Defendants”), alleging violations of Section 1 of the Sherman Act,

15 U.S.C. § 1. (Dkt. 51).

       Presently before the Court are: (1) a joint motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6) for failure to state a claim by Olin, K.A. Steel, Oxy, OxyChem,

Westlake, Shintech, and Formosa USA (Dkt. 79); (2) a motion to dismiss pursuant to Rule

12(b)(6) for failure to state a claim by Westlake (Dkt. 81); (3) a motion to dismiss pursuant

to Rule 12(b)(6) for failure to state a claim by Shintech (Dkt. 82); (4) a motion to dismiss

pursuant to Rule 12(b)(6) for failure to state a claim by Formosa USA (Dkt. 84); (5) a

motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim by Oxy (Dkt. 80);

(6) a motion to dismiss for lack of personal jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(2), or in the alternative pursuant to Rule 12(b)(6) for failure to state a

claim, by Formosa (Dkt. 86); and (7) a motion to dismiss pursuant to Rule 12(b)(2) for lack

of personal jurisdiction by Shin-Etsu (Dkt. 103).

                                            -3-
       While by no means opining as to the likelihood of Plaintiffs’ ultimate success in this

action, the Court finds that the allegations in the Amended Complaint, at this stage of the

proceedings, are sufficient to withstand most of the pending motions to dismiss. For the

following reasons, the Court denies the joint motion to dismiss (Dkt. 79), Westlake’s

motion to dismiss (Dkt. 81), Shintech’s motion to dismiss (Dkt. 82), and Formosa USA’s

motion to dismiss (Dkt. 84); grants in part the motion to dismiss by Oxy (Dkt. 80); denies

without prejudice and with leave to renew after the completion of jurisdictional discovery,

the motions to dismiss by Formosa (Dkt. 86) and Shin-Etsu (Dkt. 103), although Plaintiffs

must provide the necessary certification regarding Formosa as discussed herein on or

before April 17, 2020, or their claims against Formosa will be dismissed with prejudice.

                                     BACKGROUND

I.     Factual Background

       The following facts are taken from the allegations in Plaintiffs’ Amended Complaint

(Dkt. 51), the operative pleading in this matter. As is required at this stage of the

proceedings, the Court treats Plaintiffs’ well-pleaded allegations as true.

       Caustic soda, also known as sodium hydroxide or lye, is a commodity chemical sold

in solid and liquid forms and is a co-product of chlorine produced from the electrolysis of

brine or salt water. (Id. at ¶¶ 2, 42). It is used by customers in a variety of industries,

including paper, pulp, and cellulose; chemical production; soaps and detergents;

aluminum; food processing; water treatment; textiles; mineral oils; recycling; and

pharmaceuticals. (Id.). Defendants are estimated to collectively control at least 90% of

the domestic caustic soda supply (id.), and Plaintiffs are all direct purchasers or assignees

                                            -4-
of direct purchasers of caustic soda (id. at ¶¶ 18-24). K.A. Steel is a wholly owned

subsidiary of Olin that was acquired by Olin in August 2012. (Id. at ¶ 26). OxyChem is a

wholly-owned subsidiary of Oxy (id. at ¶ 29), and Formosa USA is wholly owned by the

Taiwanese corporation Formosa (id. at ¶ 34). The caustic soda industry has become more

concentrated in the past few years, with Olin acquiring Dow’s gulf coast chloralkali

business in 2015 and Westlake acquiring the caustic soda business of Axiall Corporation

of Atlanta (“Axiall”) in 2016, lowering the number of U.S. producers of caustic soda from

seven to five. (Id. at ¶¶ 30, 44).

       Demand for caustic soda tends to track the demand for industrial production. (Id.

at ¶ 46). The United States industrial production index saw slow growth from mid-2009

until a peak in November 2014 before declining through March 2016, flattening until

November 2016, and then gradually increasing, reaching its November 2014 level in April

2018. (Id.). Plaintiffs allege that “[a]lthough Defendants’ actual cost data is proprietary

and uncertain, it is believed that their costs have been relatively stable since 2015,”

referring to the steady power costs from 2015 to 2017 as an example. (Id. at ¶ 43).

       From 2011 through 2014, Defendants made price increase announcements that were

largely unsuccessful, and average caustic soda prices over this time period tended to be flat

or declining. (Id. at ¶¶ 3, 54). In 2014 and early 2015, before Olin announced it intended

to acquire Dow’s chloralkali assets, Westlake and OxyChem added new chloralkali

production capacity, adding to the overcapacity of the caustic soda industry. (Id. at ¶ 47).

Even though the domestic caustic soda supply was relatively stable or declining, in August

2015, an industry article stated that several Defendants were trying privately to increase

                                            -5-
contract customers’ prices by $40 per dry standard ton (“dst”). (Id. at ¶ 57). At around the

same time, Axiall’s CEO told analysts that caustic soda markets were oversupplied and

that he “openly hoped that Olin would cut production once the proposed acquisition [of

Dow’s choralkali business] was completed.” (Id. at ¶ 47 (alteration in original)). Olin

acquired Dow’s business in October 2015, and on November 2, 2015, Olin announced it

would idle or shutdown between 250,000 and 450,000 tons of caustic soda production

capacity in 2016. (Id. at ¶ 48). Sometime in November 2015, the Vinyl Institute, whose

only full members are Formosa USA, Shintech, Westlake, and Oxy subsidiary OxyVinyls,

held a meeting. (Id. at ¶ 93). On November 19, 2015, a chemical industry news service

and consultant reported that there was a new industry price increase initiative by Olin, and

that U.S. producers had managed to increase prices by $40 per dst across October and

November, despite the “ample supply” of caustic soda. (Id. at ¶ 57). Within days,

OxyChem, Westlake, Formosa USA, and Shintech announced increased prices in the same

amount to all customers nationwide. (Id. at ¶ 58).

       Olin idled or shut down at least 433,000 tons of annual capacity beginning in the

first quarter of 2016, and around the same time, Axiall—which had started acquisition

discussions with Westlake—cut production by 78,000 dst per year. (Id. at ¶ 48). In March

2016, American Fuel & Petrochemical Manufacturers (“AFPM”), in which Olin,

OxyChem, Westlake, and Formosa USA are members, had an annual meeting that those

Defendants’ representatives attended. (Id. at ¶ 91). Additionally, The Chlorine Institute

had a spring meeting in April 2016, which Olin, Oxy, Westlake, and Formosa USA

attended. (Id. at ¶ 92). In April 2016, Olin, OxyChem, Westlake, Shintech, and Formosa

                                           -6-
USA each announced $30-$40 per dst price increases, and additional increases during the

quarter that totaled approximately $85 per dst. (Id. at ¶ 59). A May 20, 2016, article

referred to the increase by producers as “the most significant increase of the past three

years.” (Id.).

       The annual ICIS and Tecnon OrbiChem World Chlor-alkali Conferences took place

on June 16-17, 2016, at which an Olin representative spoke. (Id. at ¶ 93). Later in 2016,

OxyChem reduced its caustic soda output by 150,000 dst per year. (Id. at ¶ 48). Defendants

announced increases of $40-$50 per dst in July and August 2016, and after the September

2016 meeting of the Vinyl Institute with Formosa USA, Shintech, Westlake, and Oxy

subsidiary OxyVinyl (id. at ¶ 93), Defendants announced price increases of $60-$80 per

dst (id. at ¶ 59). In the third quarter of 2016, Westlake completed its acquisition of Axiall.

(Id. at ¶ 30). OxyChem, Formosa USA, and Westlake also had temporary shutdowns for

plant maintenance and outages throughout 2016, reducing capacity by as much as 10% in

the fourth quarter of 2016 alone. (Id. at ¶ 48). Also in 2016, the market was informed that

a refinery of a large caustic soda purchaser would close due to bankruptcy, and that the

150,000 dst per year it had purchased was destined for the export market. (Id.). Defendants

increased prices by $40-$65 in the fourth quarter of 2016. (Id. at ¶ 59). Between April

2016 and January 2017, the price of caustic soda had increased by 45% from $430 per dst

to $625. (Id.). Additionally, the average North American undiscounted quarterly contract

price per short ton increased 22% from $595.80 in the fourth quarter of 2015 to $725 in the

fourth quarter of 2016. (Id.).



                                            -7-
       Defendants led their customers to believe that caustic soda supply was “tight” and

product “scarce” or otherwise limited. (Id. at ¶ 53). Many customers were on “allocation”

and not permitted to purchase more volume from their defendant-supplier than they had

annually in the past. (Id.). However, Olin told investors in its 2016 Form 10-K that supply

had increased, even though customers had been told just the opposite throughout 2016. (Id.

at ¶ 62).

       In February 2017, Olin, OxyChem, Westlake, Formosa USA, and Shintech

announced caustic soda increases of $60-$85 per dst depending on the grade—$60 for

diaphragm or $85 for membrane. (Id. at ¶ 63). The grade differential was justified as due

to “restrained” membrane-grade production. (Id.). In 2017, AFPM’s Annual Meeting was

again in March, with Olin, OxyChem, Westlake, and Formosa USA representatives in

attendance. (Id. at ¶ 91). An employee of a distributor of caustic soda stated in a report

about the AFPM conference that “Chlor-Alkali producers seemed to all be on the same

page and the general consensus was caustic was extremely tight and pricing was moving

up across the board, without exception.” (Id. at ¶ 124). In May 2017, Olin, OxyChem,

Westlake, Formosa USA, and Shintech announced increases of up to $75 per dst. (Id. at

¶ 63). A $75-$100 increase depending on grade was announced in August and September

2017 by Olin, OxyChem, Westlake, and Shintech. (Id. at ¶ 64). In November 2017, the

Vinyl Institute again met (id. at ¶ 93), and Defendants announced caustic soda price

increases ranging from $70 to $115 per dst depending on grade (id. at ¶ 65). Defendants

made calls to customers and others regarding the price increase, and OxyChem and

Westlake mailed letters to customers announcing a price increase of $80-$100 and

                                           -8-
$85-$115 respectively; just days before Olin, Formosa USA, and Shintech sent similar

price increase letters. (Id.). The November 2017 announcements increased customers’

contract prices an average of $30 per dst by January 2018. (Id. at ¶ 67).

       After years of annual decline from 2012 to 2015, Olin’s income before taxes

increased 250% from 2015 to 2017. (Id. at ¶ 51). Additionally, export prices increased in

2016 and 2017, disrupting India’s market and triggering an investigation by India’s

Directorate General of Anti-dumping and Allied Duties into the dumping of U.S.-

manufactured and exported caustic soda in India. (Id.).

       Defendants justified their price increases based on “strong” gross domestic product

(“GDP”) growth; however, the national GDP averaged 2.2% growth annually between

2011 and 2015 when caustic soda prices were flat or declining, whereas from 2016 to 2017,

when caustic soda prices skyrocketed, GDP increased an average of 1.9%. (Id. at ¶ 52).

Despite capacity shutdowns, domestic supply of caustic soda was largely flat between 2016

and 2017, and significant industry excess capacity persists. (Id. at ¶ 50). For example,

Defendants’ operating rates appear to have averaged only 80 to 85% in the 2015-2018 time

period. (Id.). Additionally, after Hurricane Harvey hit Houston in August 2017, over one-

third of domestic capacity of caustic soda was disrupted but customers could still easily

buy caustic soda, albeit at higher prices. (Id.).

       On February 13, 2018, Westlake announced a $40 per dst price increase for all

grades of liquid caustic soda, and the next day Olin sent letters to customers announcing

an $85 per dst increase. (Id. at ¶ 69). By February 26, 2018, OxyChem, Shintech, and

Formosa USA also had announced increases of $85 per dst. (Id.). AFPM had its annual

                                             -9-
meeting in March 2018 (id. at ¶ 91), and Westlake announced an additional $50 per dst

increase on March 16, 2018, matching the price increase of the other companies (id. at

¶ 69). Additionally, Olin, OxyChem, and Westlake at the same time stopped announcing

different price increase amounts for diaphragm and membrane grades. (Id.). In May 2018,

Westlake’s CEO told an investor conference that Westlake did not see a cap on caustic

soda prices because demand was growing while U.S. capacity was not. (Id. at ¶ 70). On

May 21, 2018, Olin and OxyChem sent letters to customers announcing a $40 per dst

caustic soda price increase, with Formosa USA and Shintech announcing a $40 per dst

increase within days and Westlake announcing a $45 per dst increase. (Id.). Olin

announced a $50 per dst increase on August 28, 2018, and the other Defendants non-

publicly implemented the same price increase. (Id. at ¶ 71). On November 27, 2018, Olin

announced a $40 per dst increase by letters to customers. (Id. at ¶ 72). OxyChem, Formosa

USA, and Shintech announced and implemented identical increases within days through

direct, private contacts with customers. (Id.). Within a week of Olin’s announcement,

Westlake announced a $45 per dst increase. (Id.).

       In late January 2019, the industry analyst IHS Markit, which is in routine contact

with Defendants, forecasted non-publicly to clients that 2019 caustic soda prices would

increase by the second quarter. (Id. at ¶ 75). Olin informed investors on February 5, 2019,

and February 12, 2019, that prices would increase in 2019 given strong demand and

“industry maintenance turnaround” by Defendants in North America. (Id.). On February

19, 2019, Westlake’s CEO told investors that prices would increase in 2019. (Id.). On

February 20, 2019, Olin announced a $50 per dst increase of its caustic soda by letters to

                                          - 10 -
customers. (Id. at ¶ 74). Almost immediately thereafter, OxyChem announced an $80 per

dst increase and Formosa USA announced a $70 per dst increase non-publicly through

direct, private contacts with customers. (Id.). Shortly thereafter, Westlake announced a

$75 per dst increase, and Shintech announced an $80 per dst increase. (Id.). Defendants’

costs are believed to still be stable, industry excess capacity still exists, and demand

continues to be flat. (Id. at ¶ 75).

       From 2016 to 2019, Defendants have had temporary planned and unplanned outages

of production, including shutdowns for maintenance at around the same times, and those

production outages were used in part to explain tightening supply and justify frequent price

increases. (Id. at ¶ 49). For example, Westlake’s and Formosa USA’s plants experienced

both planned and unplanned outages, and Olin and OxyChem stated they reduced their

operating rates for various reasons. (Id.). In February 2018, Olin informed investors

during a presentation that in addition to the capacity reductions in North America, no

capacity additions were expected within the next two to three years. (Id.). Although this

presentation was made three months after Shintech had filed a permit to say it was

considering expanding its capacity, and Shintech announced in July 2018 that it was

developing a new production facility, any new caustic soda production capacity would not

be operational for years, and it is not clear if the new production will be sold in the United

States’ market. (Id.).

       Since the beginning of the Class Period, October 2015, Defendants have earned

billions of dollars in net income from sales of caustic soda, and their profit margins have

increased dramatically. (Id. at ¶ 80). Prices of Olin’s other products, including chlorine,

                                            - 11 -
have not increased nearly as much as caustic soda prices since 2015, and Olin’s EBITDA

(full year adjusted earnings before interest, tax, depreciation, and amortization) more than

doubled between 2015 ($479 million) and 2018 ($1.27 billion), as compared to between

2012 and 2015 when it only increased 28%. (Id.). Oxy’s chemical segment earnings,

which include OxyChem’s earnings, increased 44% from 2016 ($571 million) to 2017

($822 million), and over 40% from 2017 ($822 million) to 2018 ($1.16 billion) in part due

to “higher realized pricing for caustic soda.” (Id. at ¶ 81). Westlake’s Vinyls segment,

which includes its caustic soda business, increased over 270% from 2016 ($174 million)

to 2017 ($647 million). (Id. at ¶ 82). Formosa and Formosa USA also experienced

significant increases in net income, with Formosa experiencing a consolidated operating

profit that was “a record high level for the Company in the past 6 years.” (Id. at ¶ 83).

Shin-Etsu informed shareholders that a main factor in achieving its highest profit ever in

fiscal year 2018 was price improvement in its PVC/Chlor-Alkali business. (Id. at ¶ 84).

       From October 2015 to the present, Defendants entered into sales agreements and

swap agreements with each other. (Id. at ¶ 94). For example, when Hurricane Harvey

temporarily idled facilities owned by OxyChem and Formosa USA, those defendants were

assisted with caustic soda supply by other producers. (Id.). Additionally, Olin, Oxy, and

OxyChem have extensive secret co-producer supply agreements and contact with each

other. (Id.). These swaps reward exchanges of commercially sensitive information among

Defendants, and keep caustic soda market shares stable and increasing. (Id.).

       Many of Defendants’ customers purchase caustic soda under contracts, and the price

of the product agreed to in those contracts is at times determined by a pricing index

                                           - 12 -
managed by the industry analyst IHS Markit (the “Index”). (Id. at ¶ 95). Before 2016,

prices in the Index varied up and down, sometimes significantly, but after Olin’s purchase

of Dow’s chloralkali business in 2015, caustic soda prices have tended to consistently

increase. (Id.). Plaintiffs contend Defendants selectively provide information to IHS

Markit or provide false information to ensure that the Index reflects the highest average

contract price level practicable. (Id. at ¶ 96). Defendants also provide false or misleading

information to try to maintain a trend of increasing market pricing. (Id.). At least one IHS

Markit employee left sometime in 2016-2017 in part because of the Index’s lack of

integrity. (Id. at ¶ 97).

       Customers have noticed differences with Defendants since October 2015. (Id. at

¶ 99). Customer turnover is lower, Defendants’ market shares have been relatively stable,

Defendants refrain from bidding competitively for business, and Defendants exercise

“market disciple,” i.e., refusing to agree to lower prices, raising prices in accord with each

other’s price increases, and not taking business from each other at a lower price. (Id.).

       Plaintiffs contend “that Defendants have formed a cartel and reached an

understanding or agreement to concertedly fix prices and limit the supply of Caustic Soda.”

(Id. at ¶ 101).

II.    Procedural Background

       The instant action and related cases were filed in the Western District of New York

on March 22, 2019 (Dkt. 1), and reassigned to the undersigned on May 8, 2019 (Dkt. 40).

The cases were referred for the handling of non-dispositive pretrial matters to United States

Magistrate Judge Michael J. Roemer (Dkt. 42), who entered a scheduling and case

                                            - 13 -
management order on May 17, 2019, consolidating the cases for pretrial purposes (Dkt.

49). Plaintiffs filed an Amended Complaint on May 22, 2019. (Dkt. 51).

      On July 8, 2019, the joint motion to dismiss for failure to state a claim was filed

(Dkt. 79), along with motions to dismiss by Oxy (Dkt. 80), Westlake (Dkt. 81), Shintech

(Dkt. 82), and Formosa USA (Dkt. 84). Plaintiffs filed a memorandum in opposition to all

of the July 8, 2019, motions to dismiss on August 7, 2019. (Dkt. 91). Replies were filed

on August 27, 2019. (Dkt. 94; Dkt. 95; Dkt. 96; Dkt. 97; Dkt. 98).

      On July 22, 2019, Formosa filed its motion to dismiss. (Dkt. 86). Plaintiffs

responded on August 21, 2019 (Dkt. 93), and Formosa filed its reply on September 10,

2019 (Dkt. 101).

      On October 28, 2019, Shin-Etsu filed its motion to dismiss for lack of jurisdiction.

(Dkt. 103). Plaintiffs responded on November 1, 2019 (Dkt. 109), and Shin-Etsu replied

on November 21, 2019 (Dkt. 110). Oral argument took place before the undersigned on

December 6, 2019, and decision was reserved. (Dkt. 116; Dkt. 117).

                                    DISCUSSION

I.    Motions to Dismiss for Failure to State a Claim

      A.     Legal Standard

      “In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by “accepting all factual allegations as true and drawing all

                                         - 14 -
reasonable inferences in favor of the plaintiff.” Trs. of Upstate N.Y. Eng’rs Pension Fund

v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016), cert. denied, 137 S. Ct. 2279 (2017).

To withstand dismissal, a claimant must set forth “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Turkmen v. Ashcroft, 589 F.3d 542, 546 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)).

        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). “To state a plausible claim, the complaint’s ‘[f]actual

allegations must be enough to raise a right to relief above the speculative level.’” Nielsen

v. AECOM Tech. Corp., 762 F.3d 214, 218 (2d Cir. 2014) (quoting Twombly, 550 U.S. at

555).

        B.    Sherman Act § 1

        Plaintiffs’ claims arise out of § 1 of the Sherman Act. “Liability under § 1 of the

Sherman Act, 15 U.S.C. § 1, requires a ‘contract, combination . . ., or conspiracy, in

restraint of trade or commerce.’” Twombly, 550 U.S. at 548 (quoting 15 U.S.C. § 1).

“Because § 1 of the Sherman Act does not prohibit [all] unreasonable restraints of trade . . .

but only restraints effected by a contract, combination, or conspiracy, [t]he crucial question

                                            - 15 -
is whether the challenged anticompetitive conduct stem[s] from independent decision or

from an agreement, tacit or express.” Id. at 553 (alterations in original) (quotations and

citation omitted). “[S]tating such a claim requires a complaint with enough factual matter

(taken as true) to suggest that an agreement was made.” Id. at 556. This standard “simply

calls for enough fact to raise a reasonable expectation that discovery will reveal evidence

of illegal agreement.” Id. (footnote omitted).

       “The ultimate existence of an ‘agreement’ under antitrust law, however, is a legal

conclusion, not a factual allegation.” Mayor and City Council of Balt., Md. v. Citigroup,

Inc., 709 F.3d 129, 135-36 (2d Cir. 2013). “[A] plaintiff may . . . assert direct evidence

that the defendants entered into an agreement in violation of the antitrust laws.” Id. at 136.

However, “plaintiffs [are] not required to mention a specific time, place or person involved

in each conspiracy allegation.” Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 325 (2d

Cir. 2010). “[A] complaint may, alternatively, present circumstantial facts supporting the

inference that a conspiracy existed.” Citigroup, 709 F.3d at 136 (emphasis in original).

“[A] horizontal agreement, such as the one alleged in the case before us, may be inferred

on the basis of conscious parallelism, when such interdependent conduct is accompanied

by circumstantial evidence and plus factors.” Id. (quotation omitted). “These ‘plus factors’

may include: a common motive to conspire, evidence that shows that the parallel acts were

against the apparent individual economic self-interest of the alleged conspirators, and

evidence of a high level of interfirm communications.” Id. (quotation and footnote

omitted).



                                            - 16 -
       Generally, “[w]ithout more, parallel conduct does not suggest conspiracy, and a

conclusory allegation of agreement at some unidentified point does not supply facts

adequate to show illegality.” Twombly, 550 U.S. at 556-57. The allegations “must be

placed in a context that raises a suggestion of a preceding agreement, not merely parallel

conduct that could just as well be independent action.” Id. at 557. “[W]ithout that further

circumstance pointing toward a meeting of the minds, an account of a defendant’s

commercial efforts stays in neutral territory.” Id. The Second Circuit has stated:

       Examples of parallel conduct allegations that might be sufficient under
       Twombly’s standard include “parallel behavior that would probably not result
       from chance, coincidence, independent responses to common stimuli, or
       mere interdependence unaided by an advance understanding among the
       parties,” and “complex and historically unprecedented changes in pricing
       structure made at the very same time by multiple competitors, and made for
       no other discernible reason.”

Citigroup, 709 F.3d at 137 (quoting Twombly, 550 U.S. at 556 n.4 (quotation omitted)).

“[A]t the motion-to-dismiss stage, appellants must only put forth sufficient factual matter

to plausibly suggest an inference of conspiracy, even if the facts are susceptible to an

equally likely interpretation.” Gelboim v. Bank of Am. Corp., 823 F.3d 759, 782 (2d Cir.

2016). “Skepticism of a conspiracy’s existence is insufficient to warrant dismissal; ‘a well-

pleaded complaint may proceed even if it strikes a savvy judge that actual proof of those

facts is improbable, and that a recovery is very remote and unlikely.’” Id. at 781 (quoting

Twombly, 550 U.S. at 556 (internal quotation omitted)).

       In the Joint Motion to Dismiss, Defendants collectively argue that Plaintiffs have

failed to allege parallel conduct, and that even if parallel conduct is sufficiently alleged,

Plaintiffs have also failed to include allegations of the plus factors necessary to implicate

                                           - 17 -
a conspiracy. Additionally, Defendants Oxy, Westlake, Shintech, and Formosa USA argue

that Plaintiffs’ Amended Complaint does not adequately implicate them individually in the

alleged conspiracy. 1 The Court addresses each argument in turn.

       C.     Joint Motion

       Defendants contend that Plaintiffs allege no direct evidence of a conspiracy and that

the circumstantial evidence alleged by Plaintiffs is not sufficient to rise to the level of a

conspiracy under § 1 of the Sherman Act. (Dkt. 79-1 at 11-35). Plaintiffs do not contend

to be able to allege direct evidence of a conspiracy 2 (see Dkt. 51 at ¶¶ 55, 89, 100), and

instead argue that the circumstantial evidence they have alleged supports the inference of

a conspiracy (Dkt. 91 at 18-40).




1
       The Joint Motion to Dismiss and Joint Reply each include a short footnote
contending that Plaintiffs’ allegations are “plainly insufficient to state a claim against K.A.
Steel.” (Dkt. 79-1 at 7 n.2; Dkt. 95 at 7 n.2). “[C]ourts ‘routinely decline[ ] to consider
arguments mentioned only in a footnote on the grounds that those arguments are
inadequately raised.’” Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC, No. 12 CIV. 7372
(AT), 2020 WL 264146, at *2 (S.D.N.Y. Jan. 17, 2020) (alterations in original) (quoting
Phoenix Light SF Ltd. v. Bank of N.Y. Mellon, No. 14 Civ. 10104, 2017 WL 3973951, at
*20 n.36 (S.D.N.Y. Sept. 7, 2017)). Accordingly, the Court does not separately address
the sufficiency of the claims against K.A. Steel.
2
        To the extent that allegations of a direct conspiracy are included in the Amended
Complaint, the Court agrees with Defendants that they are insufficiently conclusory. (Dkt.
79-1 at 11-12; see, e.g., Dkt. 51 at ¶ 103 (“Defendants intended to restrain trade, and did
restrain trade, in Caustic Soda by reaching an agreement or understanding to end genuine
price competition among themselves by supporting industry price increases and customer
allocations; by manipulating a price index; by assisting each other with supply; by limiting
domestic supply and exporting and selling Caustic Soda abroad (to keep it off the domestic
market); and by concertedly fixing, raising, maintaining, or stabilizing the prices for
Caustic Soda by other secret means and methods.”)).
                                            - 18 -
       Plaintiffs allege that Defendants Olin, OxyChem, Formosa USA, Westlake, and

Shintech announced approximately 13 times over a three-year period similar price

increases of caustic soda at around the same time. (See, e.g., Dkt. 51 at ¶ 76). The

announcements were made within days of each other, sometimes through private means

such as letters or phone calls to customers. (Dkt. 51 at ¶ 65). Additionally, defendants

Olin, OxyChem, Formosa USA, Westlake, and Shintech allegedly began announcing

grade-differentiated price increases instead of a single price increase at approximately the

same time, and they stopped differentiating between grades for their price increase

announcements on a similar date. (Id. at ¶ 63).

       Plaintiffs have also alleged that these announced price increases were

unprecedented—prior to the end of 2015, caustic soda prices had been stable if not

declining, and there was an oversaturated supply of the product. (Id. at ¶ 77). Further,

Plaintiffs allege that after Axiall’s CEO told market analysts that he “openly hoped that

Olin would cut production” (id. at ¶ 47), Olin—the largest producer of caustic soda at that

time—cut its production amounts, and that OxyChem, another large caustic soda producer,

also cut its production amounts (id. at ¶ 48). Plaintiffs allege that although these production

cuts were made, the supply of caustic soda remained oversaturated. (Id. at ¶ 50). However,

the production cuts gave Defendants a ruse under which they could collectively raise

prices, and that despite the oversaturated supply, Defendants led their customers to believe

that caustic soda was scarce or otherwise limited. (Id. at ¶¶ 53, 62). The Amended

Complaint alleges that Defendants also justified the price increases based on “strong” GDP



                                            - 19 -
growth but the GDP was lower the year that caustic soda prices skyrocketed than the

average GDP for the previous five years. (Id. at ¶ 52).

       Plaintiffs further allege that Defendants were all members of various trade

associations and had the opportunity to discuss the alleged scheme at trade association

meetings. (Id. at ¶¶ 90-93). In particular, the meetings of the Vinyl Institute trade

association—in which Formosa USA, Shintech, Westlake, and Oxy subsidiary OxyVinyls

are the sole members—coincided with the price increase announcements in November

2015, September 2016, and November 2017. (Id. at ¶¶ 57-59, 65 93).

       Defendants argue that Plaintiffs’ allegations do not show parallel behavior, and even

if they do, Defendants’ actions are explainable as normal responses to market forces.

Defendants also contend that the Court should not consider various aspects of Plaintiffs’

allegations when determining whether the conspiracy claim is plausible.

       The Court is not persuaded by Defendants’ arguments, and instead finds that taken

together, Plaintiffs’ allegations “plausibly suggest an inference” that Defendants conspired

to artificially raise the prices of caustic soda. Gelboim, 823 F.3d at 782. The Court

addresses each of Defendants’ arguments below.

              1.     Parallel Conduct

       Defendants argue that Plaintiffs have not properly alleged parallel conduct through

price announcements. (Dkt. 79-1 at 15-24). For the following reasons, the Court finds that

Plaintiffs have sufficiently alleged that Defendants engaged in parallel conduct.

       Defendants argue that in concentrated commodity industries with a small number

of firms like caustic soda (oligopolies), follow-the-leader conduct is expected. (Dkt. 79-1

                                           - 20 -
at 13). “Generally speaking, the possibility of anticompetitive collusive practices is most

realistic in concentrated industries.” Todd v. Exxon Corp., 275 F.3d 191, 208 (2d Cir.

2001). “In an oligopolistic market, however, ‘conscious parallelism’ or ‘tacit collusion’ to

raise or maintain prices is not per se unlawful because it could be the result of permissible,

independent parallel conduct.”      In re Ethylene Propylene Diene Monomer (EPDM)

Antitrust Litig., 681 F. Supp. 2d 141, 166 (D. Conn. 2009) (quoting Brooke Group Ltd. v.

Brown & Williamson Tobacco Corp., 509 U.S. 209, 227 (1993)); see Twombly, 550 U.S.

at 553-54 (“Even ‘conscious parallelism,’ a common reaction of firms in a concentrated

market [that] recogniz[e] their shared economic interests and their interdependence with

respect to price and output decisions is not in itself unlawful.” (alterations in original)

(quotation omitted)). “At the motion to dismiss stage, however, plaintiffs need not ‘offer

evidence that tend[s] to rule out the possibility that the defendants were acting

independently.’ Instead, plaintiffs ‘need only allege enough factual matter (taken as true)

to suggest that an agreement was made.’” In re Propranolol Antitrust Litig., 249 F. Supp.

3d 712, 721 (S.D.N.Y. 2017) (citation omitted) (quoting Starr, 592 F.3d at 320).

       Plaintiffs have alleged facts that support more than “conscious parallelism” and

“follow-the-leader pricing.” Defendants argue that the alleged circumstances surrounding

the price announcements show that Defendants were reacting to public information, not

pursuant to a conspiracy, pointing to the fact that Olin first announced a price increase

which was followed by OxyChem, Westlake, Formosa USA, and Shintech. (Dkt. 79-1 at

21-24). However, Plaintiffs allege that on at least three occasions Defendants made their

price increase announcements privately through letters and phone calls to customers (Dkt.

                                            - 21 -
51 at ¶¶ 65, 72, 74), meaning that at least in those instances, there was no public

announcement of a “leader” price to follow. Moreover, the Amended Complaint alleges

Defendants cut production to no effect on the surplus supply of caustic soda, which allowed

Defendants to make misrepresentations about the supply of caustic soda as an explanation

for the drastic and unprecedented price increases of the product. (Id. at ¶¶ 53, 62). In other

words, Plaintiffs allege Defendants took concerted action to work against what the market

would otherwise dictate.

       The Court does not find the cases cited by Defendants to be dispositive. The cases

involve situations where the defendants made rational and lawful decisions with a natural

explanation. See Citigroup, 709 F.3d at 138 (holding plaintiffs failed to allege a conspiracy

because “en masse flight from a collapsing market in which [defendants] had significant

downside exposure—made perfect business sense”); see also Burtch v. Milberg Factors,

Inc., 662 F.3d 212, 226-28 (3d Cir. 2011) (noting a conspiracy is not properly pleaded

when “defendants’ parallel conduct ‘was not only compatible with, but indeed was more

likely explained by, lawful, unchoreographed free-market behavior’” (quoting Iqbal, 556

U.S. at 680)); In re Late Fee & Over-Limit Fee Litig., 528 F. Supp. 2d 953, 965 (N.D. Cal.

2007) (“Given these ‘natural explanations’ for the increases in late fees, those increases do

not support any inference of conspiracy.”), aff’d, 741 F.3d 1022 (9th Cir. 2014); Superior

Offshore Int’l, Inc. v. Bristow Grp. Inc., 738 F. Supp. 2d 505, 515 (D. Del. 2010) (“The

reported facts are consistent with lawful, interdependent business behavior among

oligopolists.”), order amended on reconsideration, No. 1:09-CV-00438-LDD, 2010 WL

11470613 (D. Del. Dec. 1, 2010); In re LTL Shipping Servs. Antitrust Litig., No. 1:08-MD-

                                            - 22 -
01895-WSD, 2009 WL 323219, at *18 (N.D. Ga. Jan. 28, 2009) (“What the allegations

show instead is that all LTL service providers had the same incentives to charge the same

shipping rates, and that over time they eventually each did so.”). Additionally, some of the

cases relied on by Defendants involve pressure by one of the alleged conspirators to lower

prices. See Quality Auto Painting Ctr. of Roselle, Inc. v. State Farm Indem. Co., 917 F.3d

1249, 1263-66 (11th Cir. 2019) (finding no conspiracy where plaintiffs were auto body

shops claiming that insurance companies were pressuring them to lower their prices and

alleging that non-State Farm insurance companies would not pay rates higher than State

Farm’s publicly available rates); In re Musical Instruments and Equipment Antitrust Litig.,

798 F.3d 1186, 1189-90, 1198 (9th Cir. 2015) (finding no conspiracy where plaintiffs were

purchasers from Guitar Center who claimed Guitar Center conspired with guitar

manufacturers by pressuring the manufacturers to implement and enforce a minimum price

because “[s]uch conduct may be anticompetitive—and perhaps even violate the antitrust

laws—but it does not suggest the manufacturers illegally agreed among themselves to

restrain competition”).

       Here, on the other hand, Plaintiffs have not alleged that the increased prices

announced and set by Defendants are a result of a “natural explanation” such as outside

market forces, entities, or customers; instead, they have alleged that after years of market

stability, Defendants increased the price of caustic soda in similar amounts without always

publicly communicating what those price hikes would be, and made misrepresentations

about why the prices were increasing. See In re Propranolol, 249 F. Supp. 3d at 720-21

(distinguishing In re Musical Instruments, finding that the “pleadings here allege a pattern

                                           - 23 -
of price fixing spanning several years and no clear mechanism through which the

defendants could legitimately and consistently monitor each other’s pricing activity”).

Courts have recognized that pretextual explanations for price increases can support an

inference that defendants were not acting independently. See DeLong Equip. Co. v. Wash.

Mills Abrasive Co., 887 F.2d 1499, 1514 (11th Cir. 1989) (“[E]vidence of pretext, if

believed by a jury, would disprove the likelihood of independent action[.]” (quotation

omitted)); Dimidowich v. Bell & Howell, 803 F.2d 1473, 1480 (9th Cir. 1986) (“A jury

reasonably could conclude that [the defendant]’s stated reason for refusing to sell to [the

plaintiff] was a mere pretext. Thus, [the plaintiff] has presented evidence that tends to

support an inference of concerted action by [the defendants] and tends to exclude the

possibility of independent action.”), opinion modified on other grounds on denial of reh’g,

810 F.2d 1517 (9th Cir. 1987); In re Linerboard Antitrust Litig., 504 F. Supp. 2d 38, 53

(E.D. Pa. 2007) (“The Third Circuit has long recognized that evidence of pretextual

explanations for price increases or output restrictions, ‘if believed by a jury, would disprove

the likelihood of independent action’ by an alleged conspirator.” (quoting Fragale & Sons

Beverage Co. v. Dill, 760 F.2d 469, 474 (3d Cir. 1985))). Additionally, courts have

recognized that “price increases which occur in times of surplus or when the natural

expectation would be a general market decline, must be viewed with suspicion.” City of

Moundridge v. Exxon Mobil Corp., 429 F. Supp. 2d 117, 133 (D.D.C. 2006) (quoting C-

O-Two Fire Equip. Co. v. United States, 197 F.2d 489, 497 (9th Cir. 1952)). While

Plaintiffs’ allegations may not rule out the possibility that Defendants acted independently,

they do at least plausibly suggest that Defendants made an agreement.                  See id.

                                            - 24 -
(“Defendants’ additional explanations for their price increases, albeit more grounded in the

pleadings, do not render plaintiffs’ allegations implausible.”).

       Defendants also contend that Plaintiffs’ allegations regarding price increase

announcements are collapsed into general allegations that price increases were announced

within a given quarter, which is not sufficient to show that the price increase

announcements were parallel. (Dkt. 79-1 at 20). However, Plaintiffs make several

allegations that Defendants made their announcements within days of each other. (Dkt. 51

at ¶¶ 58, 65, 70-72, 74). Moreover, it is adequate at the motion to dismiss stage to plead

parallelism through a pattern of frequent price increases in similar intervals and amounts.

In re Propranolol, 249 F. Supp. 3d at 721 (“Furthermore, while it is true that defendants’

price increases did not always align on a monthly basis, defendants consistently raised

prices on a bi-monthly and quarterly basis, which is consistent with an illegal agreement.”).

       Defendants further argue that the price announcement allegations are insufficient

because the announcement amounts “varied widely from Defendant to Defendant.” (Dkt.

79-1 at 20). First, Defendants mischaracterize Plaintiffs’ allegations—the price increase

announcements were substantially similar, as is demonstrated by the chart of price increase

announcements in Plaintiffs’ Amended Complaint. (Dkt. 51 at ¶ 76). For the 13 quarters

where price increase announcements are listed, the price announcements for Olin,

OxyChem, Westlake, Formosa USA, and Shintech were almost always within $5 to $10

per dst of each other for a product that costs hundreds of dollars. (Id. at ¶¶ 59, 76).

Additionally, Plaintiffs are not required to allege that Defendants acted uniformly, only

that they acted similarly, see North Am. Soccer League, LLC v. U.S. Soccer Fed., Inc., 296

                                           - 25 -
F. Supp. 3d 442, 460 n.26 (E.D.N.Y. 2017) (“‘Parallel conduct’ refers to the same or

substantially similar actions taken by actors on the same level.”), aff’d, 883 F.3d 32 (2d

Cir. 2018); see also SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 427 (4th Cir.

2015) (“A plaintiff establishes parallel conduct when it pleads facts indicating that the

defendants acted ‘similarly.’”), as amended on reh’g in part, No. 14-1746, Dkt. 100 (4th

Cir. Oct. 29, 2015); In re Baby Food Antitrust Litig., 166 F.3d 112, 132 (3d Cir. 1999)

(“[P]arallel pricing does not require ‘uniform prices,’ and permits prices within an agreed

upon range.”) (quoting United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 222

(1940)), and “the presence of some divergent conduct does not negate the allegations of

other, parallel conduct,” Iowa Pub. Emps.’ Ret. Sys. v. Merrill Lynch, Pierce, Fenner &

Smith Inc., 340 F. Supp. 3d 285, 320 (S.D.N.Y. 2018).

       Defendants cite LaFlamme v. Societe Air France, 702 F. Supp. 2d 136 (E.D.N.Y.

2010), to support their position that Plaintiffs have not sufficiently alleged parallel conduct

due to variability in the price and timing of the announcements. However, the LaFlamme

court did not reach the issue of whether the plaintiffs alleged parallel conduct, see id. at

152 (“[T]he court need not decide whether plaintiffs have sufficiently alleged parallel

conduct[.]”), and even agreed “that illegal price fixing need not be exactly simultaneous

and identical in order to give rise to an inference of agreement,” id. at 151. In any event,

the facts in LaFlamme are distinguishable. The LaFlamme court noted that “the surcharges

alleged in the Complaint are divergent (in some instances varying by a factor of three), not

parallel and were not imposed in tandem, but in some instances weeks apart.” Id. In the

instant matter, no announcement of a price increase among Defendants varied by even

                                            - 26 -
close to a factor of three, in most instances the announced prices were the same, and were

often announced days apart. At this stage of the proceedings, the allegations sufficiently

allege parallel behavior.

       Defendants also submit additional data, which purportedly comes from the same

publication Plaintiffs used to compose their price announcement table, and represents how

the prices of contracts actually changed in response to the price announcements. (Dkt. 79-1

at 22). Defendants argue the data shows the price increases that were announced were not

fully realized and that prices even decreased at some times, undercutting Plaintiffs’

conspiracy allegations. (Id.). However, even if the Court could consider this data at this

stage of the proceedings, Defendants’ argument does not undercut Plaintiffs’ allegations.

The data is the average quarterly price per dst in contracts for caustic soda. (Dkt. 79-3). It

does not break down what the contract prices were among the different Defendants, and is

certainly not a number that the Court could use to determine “whether there is consciously

parallel pricing in the final price consumers pay,” as Defendants suggest. Lum v. Bank of

Am., 361 F.3d 217, 232 (3d Cir. 2004), abrogated on other grounds, Twombly, 550 U.S.

544.   Additionally, whether the price announcements consistently resulted in price

increases in the same amount as the announcements is not dispositive of parallel conduct,

see Catalano, Inc. v. Target Sales, Inc., 446 U.S. 643, 647 (1980) (“[W]e have held

agreements to be unlawful per se that had substantially less direct impact on price than the

agreement alleged in this case.”); In re Flat Glass Antitrust Litig., 385 F.3d 350, 362 (3d

Cir. 2004) (“An agreement to fix prices is . . . a per se violation of the Sherman Act even

if most or for that matter all transactions occurred at lower prices.” (quoting In re High

                                            - 27 -
Fructose Corn Syrup Litig., 295 F.3d 651, 656 (7th Cir. 2002)); see also In re High

Fructose Corn Syrup Litig., 295 F.3d at 655 (“[P]rice-fixing agreements are illegal even if

the parties were completely unrealistic in supposing they could influence the market

price.”), especially in light of Plaintiffs’ allegations that the overall price of caustic soda

increased dramatically from 2015 to 2019 (Dkt. 51 at ¶ 85). 3

              2.     Supply Restrictions

       Defendants argue Plaintiffs’ allegations regarding supply reductions are not

sufficient to demonstrate parallel conduct. (Dkt. 79-1 at 15-18). Plaintiffs allege that two

Defendants cut production capacity during the damages period, Olin and OxyChem, as

well as Axiall, which was later acquired by defendant Westlake. (Dkt. 51 at ¶¶ 48-49).

Additionally, Plaintiffs contend that temporary shutdowns by Olin, OxyChem, Formosa

USA, and Westlake reduced their capacity in late 2016 by an additional 10% (id. at

¶¶ 50-51), and that in July 2018 Shintech formally announced the development of a new

production facility (id. at ¶ 49). Defendants contend that because the Amended Complaint

alleges “that Defendants engaged in varied, non-uniform, and unilateral action with respect

to the capacity and supply of caustic soda,” Plaintiffs have failed to allege parallel conduct.

(Dkt. 79-1 at 15).


3
       Defendants also argue that Plaintiffs included misleading information in their
Amended Complaint because they excluded the 2018 and 2019 average price information,
which reflects decreased prices, from their price announcement graph. (Dkt. 79-1 at 24;
see Dkt. 79-3). Even if Plaintiffs had included those data points, as discussed above, it
does not undercut their allegations that Defendants attempted to increase the prices by
making announcements of price increases. Additionally, the pricing figures still show an
overall increase of 73% between the first quarter of 2016 and the first quarter of 2019.
(Dkt. 79-3; see Dkt. 91 at 34 n.22).
                                            - 28 -
       However, the parallel conduct element of Plaintiffs’ conspiracy does not rely on all

Defendants having cut production at the same time; rather, as discussed above, it relies on

Defendants allegedly coordinating price increases. The production cuts alleged in the

Amended Complaint are a “plus factor”: the cuts allegedly allowed Defendants to fabricate

an excuse for their parallel price increases. In other words, the conspiracy alleged by

Plaintiffs does not rely on how many Defendants actually cut production—just that

production was cut, Defendants knew supply was still oversaturated after the production

cuts, Defendants still raised their prices, and Defendants misrepresented to their customers

why the prices were increasing. Similarly, it does not matter that the timing of the

production cuts was staggered or that some production losses were due to temporary plant

shutdowns, only that the supply appeared to become increasingly more constrained over

time, giving Defendants an excuse to simultaneously raise their prices. (See, e.g., Dkt. 51

at ¶ 100 (“[I]n both 2016 and 2017, Defendants conducted ‘plant maintenance’ and (in

effect) limited supply to customers more or less at the same times . . . and these

circumstances were used as a pretext to show market ‘tightness’ to justify their price

increases.”); id. at ¶ 101 (“Defendants continue to increase prices successfully in concert

as an industry, despite sluggish demand, stable or declining costs, and excess capacity

(even after accounting for Defendants’ limiting of domestic supply and capacity during the

Class Period).”).   In this context, Shintech’s announcement about building a new

production facility could contribute to the illusion of constrained supply—i.e., the supply

is so constricted that Shintech must build a new facility to keep up with demand, even

though Shintech and the other Defendants allegedly knew that supply was actually in

                                           - 29 -
excess. Additionally, as Plaintiffs allege, “it is unclear to what extent the new Shintech

Caustic Soda production [from the new facility] will be used captively by Shintech or sold

to U.S. customers.” (Id. at ¶ 49).

       Defendants also argue that the allegations regarding their facilities’ less-than-full-

capacity operating rates reflect an average of all their operating rates, not their individual

operating rates, and that an average operating rate cannot show parallel behavior. 4 (Dkt.

79-1 at 18). Once again, the parallel behavior the conspiracy is concerned with is price

hiking, not the production capacity of each Defendant. The lower average operating rate

supports the conspiracy by creating the illusion of decreased caustic soda supply and giving

the suppliers an excuse for their price increases. Additionally, because caustic soda

operating capacity rate data does not exist publicly, alleging the individual operating rate

for each Defendant would be pure speculation. (Dkt. 91 at 40 n.24).

       Defendants also contend Plaintiffs’ allegations that Defendants, particularly Olin,

began exporting caustic soda in an attempt to further reduce the supply are undercut by

other allegations in the Amended Complaint, namely that “export prices soared in 2016

and 2017 in particular.” (Dkt. 79-1; see Dkt. 51 at ¶ 51). However, the export allegations

can support Plaintiffs’ conspiracy claim because even though Defendants represented to

domestic customers that supply was constrained, there were apparently sufficient amounts

of caustic soda for Olin to export abroad and to still have a surplus large enough to further

cut its production. An increase in export prices may explain why Defendants began


4
       Defendants also argue that Plaintiffs point to no authority for the alleged operating
rate data; but Plaintiffs are not required to do so at this stage of the proceedings.
                                            - 30 -
exporting caustic soda, but it does not render implausible Plaintiffs’ allegations that the

supply of caustic soda was restrained. 5 The Court finds Plaintiffs’ version of events is

plausible, and that is all that is required at this stage of the proceedings. See Gelboim, 823

F.3d at 782 (“[A]t the motion-to-dismiss stage, [plaintiffs] must only put forth sufficient

factual matter to plausibly suggest an inference of conspiracy, even if the facts are

susceptible to an equally likely interpretation.”).

              3.     Trade Association Meetings

       Defendants contend Plaintiffs’ allegations that price increases generally followed

trade association meetings are not sufficient to allege conspiracy. (Dkt. 79-1 at 25-26).

Courts have held that, when examined on its own, a “defendant’s membership in a trade

association hardly renders plausible the conclusion that entity and certain other members

are functioning as an ongoing, organized, structured enterprise in conducting their

business.” Moss v. BMO Harris Bank, N.A., 258 F. Supp. 3d 289, 301 n.4 (E.D.N.Y. 2017);

see In re Musical Instruments, 798 F.3d at 1196 (“[M]ere participation in trade-

organization meetings where information is exchanged and strategies are advocated does

not suggest an illegal agreement.”); In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 349

(3d Cir. 2010) (same). However, courts have also held that “participation in a trade

association, where Defendants had opportunities to exchange information or make

agreements, coupled with allegations of parallel conduct (i.e., imposing the same inflated



5
       Plaintiffs further contend that it does not make economic sense that export prices
soared even though Olin had entered the export market for the first time because economic
theory predicts decreased export prices with new market entrants. (Dkt. 91 at 40).
                                            - 31 -
surcharges), are sufficient to tie these defendants to the conspiracies.” Precision Assocs.,

Inc. v. Panalpina World Transp., (Holding) Ltd., No. CV-08-42 JG VVP, 2013 WL

6481195, at *33 (E.D.N.Y. Sept. 20, 2013) (quotation and citation omitted), report and

recommendation adopted, No. 08-CV-00042 JG VVP, 2014 WL 298594 (E.D.N.Y. Jan.

28, 2014).

       In the instant matter, Plaintiffs’ allegations tie the trade association meetings into

the conspiracy as a whole.       The Amended Complaint does not merely allege that

Defendants were part of a conspiracy because they were members of trade associations,

but rather alleges that the timing of the trade association meetings often coincided with the

announcement of price increases by Defendants, thus suggesting a plausible inference that

the trade association meetings allowed Defendants to coordinate the price increases. (See,

e.g., Dkt. 51 at ¶¶ 59, 91-92 (trade association meetings in March and April 2016 followed

by price increase announcements in April 2016)). In particular, Plaintiffs’ allegations

illustrate that the meetings of the Vinyl Institute, in which the only full members are

defendants Formosa USA, Shintech, and Westlake, as well as Oxy’s subsidiary OxyVinyls,

coincided with the price increase announcements in November 2015, September 2016, and

November 2017, and additionally that the price increase announcements made by

Defendants in November 2017 were done via private contact. (Id. at ¶¶ 57-59, 65, 93). In

other words, Plaintiffs do not just allege that Defendants’ membership in trade associations

could have been a means for them to make an agreement; they allege facts sufficient to

infer that Defendants did use trade association meetings to make an agreement. (See id. at

¶ 92 (“Defendants have been increasing U.S. prices during most of the months in which

                                           - 32 -
each of [The Chlorine Institute’s] meetings occurred.”)); see also In re Propranolol, 249

F. Supp. 3d at 722-23 (finding trade association meetings contributed to conspiracy claim

because plaintiffs “have alleged far more than the ‘mere opportunity to conspire,’ and so

have shown a high level of interfirm communications”). Moreover, Plaintiffs’ trade

association allegations are just one among several “plus factors” that the Court has

considered to evaluate the plausibility of the conspiracy as pleaded in the Amended

Complaint as a whole.

              4.     Producer Supply Agreements

       The Amended Complaint alleges that the relationship between Defendants was

fostered by confidential swap and sales agreements. (Dkt. 51 at ¶¶ 94, 122). Defendants

contend these allegations are conclusory and should not be credited at the motion to dismiss

stage, and at most amount to opportunities to conspire not sufficient to give rise to a

plausible inference of an anticompetitive agreement. (Dkt. 79-1 at 27-28). The Court

recognizes that Plaintiffs’ allegations about swap and sale agreements in general would not

be sufficient in the absence of other “plus factors.” See In re Travel Agent Comm’n

Antitrust Litig., 583 F.3d 896, 911 (6th Cir. 2009) (“[A] mere opportunity to conspire does

not, standing alone, plausibly suggest an illegal agreement[.]”); Hinds Cty., Miss. v.

Wachovia Bank N.A., 620 F. Supp. 2d 499, 513 (S.D.N.Y. 2009) (“An allegation that Joint

Defendants had the opportunity to interact and make an agreement does not nudge [Named

Plaintiffs’ claims across the line from conceivable to plausible[.]” (quotation and

alterations omitted)). Accordingly, on their own, the swap and sale agreement allegations

do not influence the result here.

                                           - 33 -
              5.     Public Investor Statements

       Defendants argue the public statements that they allegedly made lack the

characteristics necessary to support a conspiracy claim. (Dkt. 79-1 at 28-32). Defendants

assert that the following types of public statements may be considered: statements that

reflect a back and forth dialogue leading to an agreed-upon position or an exchange of

assurances preceding the conduct at issue; statements with a level of specificity regarding

Defendants’ planned conduct as opposed to general statements regarding industry

conditions; and statements that lack a public purpose. (Id. at 29). The Court finds that

Plaintiffs’ allegations address specific statements by Defendants about planned conduct, as

well as statements that allegedly lack a public purpose.

       Plaintiffs allege Olin announced on November 2, 2015, that it would idle between

250,000 and 450,000 tons of caustic soda capacity (Dkt. 51 at ¶ 48), and later in November,

an industry consultant publicly reported Olin was leading a new industry price increase (id.

at ¶ 57). These statements, particularly the first statement, allege with specificity future

actions Olin planned on taking, and Plaintiffs use the statements to support the inference

that Defendants used the production cuts as a pretext to raise prices.           See In re

Delta/AirTran Baggage Fee Antitrust Litig., 733 F. Supp. 2d 1348, 1362 (N.D. Ga. 2010)

(“Plaintiffs do not allege mere price announcements; they allege that each Defendant

signaled its willingness to cut capacity and increase prices if the other Defendant acted in

concert.”).

       Defendants argue the public statements included in Plaintiffs’ allegations reflect

limited knowledge of other Defendants’ plans, referring specifically to Olin’s statement

                                           - 34 -
that no capacity additions were expected within the next two to three years, even though

Shintech by that time had planned a capacity expansion without announcing it. (Dkt. 79-1

at 30). However, as previously discussed, coordination with respect to supply cuts is not

the key parallel conduct for the alleged conspiracy, the price increase announcements are;

and Shintech’s planned expansion could contribute to Plaintiffs’ conspiracy allegations in

that it adds to the alleged illusion that there was an oversupply of caustic soda.

       Defendants also argue that the statement by Axiall’s CEO telling analysts that

caustic soda markets were oversupplied and that he “openly hoped that Olin would cut

production once the proposed acquisition [of Dow’s choralkali business] was completed”

(id. at ¶ 47 (alteration in original)), does not support the conspiracy allegations in the

Amended Complaint. (Dkt. 79-1 at 31-32). They contend Plaintiffs cite to an article

written about a phone call with Axiall’s CEO, not the transcript of the call itself. (Id. at

31). However, the Court cannot consider the transcript at this stage of the litigation—

Defendants provide no explanation as to how Plaintiffs would have had a copy of that

transcript to rely on when drafting the Amended Compliant in lieu of a publicly available

article. Defendants further argue that Plaintiffs do not and could not allege that Olin made

supply restriction decisions in response to the statement by Axiall’s CEO because Olin was

already evaluating the closure of some of its capacity after its acquisition of Dow’s

business. (Id.). However, the statement by the CEO of Axiall was allegedly made in

August 2015, and Olin’s acquisition of Dow was not completed until October 2015. (Dkt.

51 at ¶¶ 25, 47-48). In other words, even if Olin was considering production cuts right



                                            - 35 -
after its Dow acquisition as Defendants contend, that would still have been after the

statements by Axiall’s CEO.

              6.     Manipulation of IHS Markit

       Defendants argue Plaintiffs’ allegations regarding IHS Markit and the Index should

not be considered because they are conclusory assertions of an agreement. (Dkt. 79-1 at

32-34).   Plaintiffs allege that IHS Markit relies heavily on confidential input from

Defendants, and that Defendants “gamed” the index to support their price increases using

the loyal and friendly relationships IHS Markit’s executives have with Defendants. (Dkt.

51 at ¶¶ 95-98). Plaintiffs further allege that “[o]ne or more IHS Markit employees left

IHS Markit in approximately 2016-2017 at least in part because of the index’s lack of

integrity.” (Id. at ¶ 97). While on their own these allegations would be insufficient to

establish a conspiracy claim, Plaintiffs allege them in combination with other “plus

factors,” and the Court finds that although this factor in particular may be entitled to little

weight, the totality of Plaintiffs’ allegations make the conspiracy claim plausible.

              7.     Chlorine By-Product

       Defendants argue that in the Complaint, “Plaintiffs choose to be willfully blind to

[a] fundamental aspect of the chlor-alkali process”—how much chlorine can be produced,

sold, stored, or otherwise utilized. (Dkt. 79-1 at 34-35). Defendants cite no authority

supporting that the Court can consider this argument on a motion to dismiss pursuant to

Rule 12(b)(6), and, as stated several times previously in this Decision and Order, the

Second Circuit has held that “at the motion-to-dismiss stage, appellants must only put forth

sufficient factual matter to plausibly suggest an inference of conspiracy, even if the facts

                                            - 36 -
are susceptible to an equally likely interpretation.” Gelboim, 823 F.3d at 782; see In re

Foreign Exch. Benchmark Rates Antitrust Litig., 74 F. Supp. 3d 581, 591 (S.D.N.Y. 2015)

(“‘[A] well-pleaded complaint may proceed even if . . . actual proof of those facts is

improbable, and . . . a recovery is very remote and unlikely’ as long as the complaint

presents a plausible interpretation of wrongdoing.” (alterations in original) (quoting

Twombly, 550 U.S. at 556)).

       In any event, the Amended Complaint alleges that at various times throughout the

Class Period, Defendants made announcements as to why the prices of caustic soda were

increasing and noted, misleadingly, that the supply of caustic soda was restricted, and the

allegations do not indicate that Defendants referred to chlorine production in their remarks

(see, e.g., Dkt. 51 at ¶¶ 52, 70, 75, 124), nor do Defendants contend that they did so. That

Defendants did not acknowledge the market relationship between chlorine and caustic soda

when discussing the price increases or supply cuts undercuts their characterization of

Plaintiffs as “willfully blind to this fundamental aspect of the chlor-alkali process.” (Dkt.

79-1 at 35).

       D.      Westlake’s Motion

       Westlake separately argues the claims against it should be dismissed because

Plaintiffs have failed to allege sufficient specific facts demonstrating that Westlake was

involved in the conspiracy. The Court finds the allegations against Westlake are sufficient

at this stage of the proceedings.

       “Plaintiffs must allege a factual connection between each Defendant and the alleged

conspiracy[.]” Iowa Pub. Emps.’ Ret. Sys., 340 F. Supp. 3d at 316; see Hinds County, 620

                                           - 37 -
F. Supp. 2d at 513 (“To state a claim against each Defendant, Named Plaintiffs must make

allegations that plausibly suggest that each Defendant participated in the alleged

conspiracy.” (quotation omitted)). “Group pleading, by which allegations are made against

families of affiliated entities is simply insufficient to withstand review on a motion to

dismiss.” Concord Assocs., L.P. v. Entm’t Prop. Tr., No. 12 Civ. 1667 (ER), 2014 WL

1396524, at *24 (S.D.N.Y. Apr. 9, 2014), aff’d, 817 F.3d 46 (2d Cir. 2016). “To provide

reasonable notice to defendant of the claims against it, a complaint must plausibly suggest

that the individual defendant ‘actually joined and participated in the conspiracy.’” Id. at

*23 (quoting In re Processed Egg Prods. Antitrust Litig., 821 F. Supp. 2d 709, 719 (E.D.

Pa. 2011)).

       The Amended Complaint alleges the following as to Westlake: Westlake made a

series of price increase announcements in 2017 at or around the same time as the other

Defendants and in similar amounts (Dkt. 51 at ¶¶ 63-65, 69-70, 72, 74, 76); Westlake

decided at the same time as Olin and OxyChem to stop announcing different price increase

amounts for different grades of caustic soda (id. at ¶ 69); Westlake mailed letters to

customers announcing a price increase when other Defendants also privately announced a

price increase to their customers (id. at ¶ 65); Westlake’s CEO told investors that Westlake

did not see any cap on caustic soda prices because demand was growing but no industry

capacity additions were planned and U.S. capacity was not growing (id. at ¶¶ 70, 100);

Westlake was a member of The Chlorine Institute (id. at ¶ 92), the Vinyl Institute (id. at

¶ 93), and of AFPM, which represented that “caustic was extremely tight and pricing was

moving up across the board, without exception” (id. at ¶ 124); and Westlake temporarily

                                           - 38 -
shut down its plant for maintenance and outages throughout 2016 (id. at ¶¶ 48-49). These

allegations, taken as true, illustrate that Westlake engaged or participated in most if not all

of the conduct that makes the conspiracy plausible—Westlake made price increase

announcements in similar amounts, at similar times, and with the same breakdown in grade

as the other Defendants; Westlake sometimes made its announcements about price

increases privately when other Defendants made announcements privately; Westlake

misrepresented that the supply of caustic soda was tight; and Westlake was a member of a

trade group in which the only members were other Defendants and a related affiliate, and

which allegedly held three meetings during the Class Period that always coincided with

price increase announcements.

       Westlake argues 6 that Plaintiffs do not allege it reduced its caustic soda capacity

during the Class Period, and that Plaintiffs did not include specific allegations about

Westlake’s operating rates, Westlake’s exports, statements made by Westlake containing

conflicting representations, Westlake’s influence on the IHS Markit Index, or Westlake’s

communications with the other Defendants. (Dkt. 81-1 at 8-14). The Court is not

persuaded by these arguments.




6
       As for the arguments made by Westlake, Shintech, and Formosa USA that the Court
already addressed in the discussion of the joint motion to dismiss (see, e.g., Dkt. 81-1 at
8-14 (arguing that Plaintiffs do not allege the price increase announcements resulted in the
prices actually increasing for Westlake’s contracts, that Westlake was engaging in follow-
the-leader pricing behavior, that Plaintiffs fail to acknowledge exporting caustic soda made
“perfect business sense” during the Class Period, and that the article regarding statements
made by Axiall’s CEO does not reflect the transcript of the phone call itself)), the Court
will not repeat its discussion of those arguments in its discussion of the individual motions.
                                            - 39 -
       As discussed above, Plaintiffs’ conspiracy does not rely on all Defendants having

cut production but on Defendants announcing similar price increases and misrepresenting

that those price increases were a result of reduced supply in general. The absence of

allegations regarding Westlake’s caustic soda capacity, operating rates, and exports does

not render Westlake’s alleged involvement in the conspiracy merely conceivable as

opposed to plausible because the Amended Complaint alleges other Defendants, such as

Olin and OxyChem, cut their production capacity (Dkt. 51 at ¶ 48), giving Westlake a

scapegoat for the “supply restrictions.”     Additionally, Axiall, which Westlake later

acquired, allegedly cut production capacity (id.), and Westlake temporarily shut down its

plants for maintenance (id. at ¶ 49), creating more excuses to increase prices even though

the supply of caustic soda was allegedly still in surplus.       Moreover, the Amended

Complaint contends that Westlake’s statements are misrepresentations, not just statements

about industry conditions, which undercuts Westlake’s argument that “generic

statements . . . do not make allegations of a conspiracy more plausible.” (Dkt. 81-1 at 13

(quotation omitted)). The cases cited by Westlake finding generic statements to be

insufficient to state a claim do not address situations where the statements are pretextual,

see Holiday Wholesale Grocery Co. v. Philip Morris Inc., 231 F. Supp. 2d 1253, 1276

(N.D. Ga. 2002); In re Plasma-Derivative Protein Therapies Antitrust Litig., 764 F. Supp.

2d 991, 1001 (N.D. Ill. 2011), and as discussed above, courts have found pretextual

statements to be a viable plus factor, DeLong Equip. Co., 887 F.2d at 1514; Dimidowich,

803 F.2d at 1480; Dill, 760 F.2d at 474.



                                           - 40 -
       As far as Plaintiffs’ allegations regarding IHS Markit and co-producer agreements,

no Defendant was singled out as having personally influenced the IHS Markit (id. at

¶¶ 95-98) or having provided supply assistance to other producers (id. at ¶¶ 87-94). As

previously discussed, the Court does not accord the IHS Markit or co-producer allegations

much weight as plus factors for any Defendant due to their general nature, but instead finds

the other alleged plus factors push the conspiracy from the realm of conceivability to

plausibility.

       Moreover, the allegations regarding Westlake’s communications with other

Defendants, combined with the other plus factors, are sufficient to plausibly allege that

Westlake was involved in a price-fixing conspiracy. Although Plaintiffs do not identify

specific communications by Westlake in their allegations, that is not necessary at this stage

of the litigation. See FrontPoint Asian Event Driven Fund, L.P. v. Citibank, N.A., No. 16

CIV. 5263 (AKH), 2017 WL 3600425, at *10 (S.D.N.Y. Aug. 18, 2017) (“It is true that

plaintiffs have failed to identify any specific interbank communications between or among

defendants regarding the alleged manipulation. However, plaintiffs need not allege this

type of ‘smoking gun’ evidence to survive a motion to dismiss.”). Westlake argues that its

membership in industry organizations alone does not plausibly suggest a conspiracy.

However, as previously discussed, Plaintiffs’ allegations do not merely allege Westlake’s

membership in trade associations, but tie the timing of the trade association meetings with

the announcement of price increases by Defendants, including Westlake. Additionally,

Westlake is a member of the Vinyl Institute, in which the only other members are

defendants Formosa USA and Shintech, as well as Oxy subsidiary OxyVinyls, and which

                                           - 41 -
allegedly held three meetings during the Class Period that always coincided with price

increase announcements. In particular, the Amended Complaint alleges that the Vinyl

Institute met in November 2017, the same month Westlake and the other Defendants

allegedly issued price increase announcements to customers privately. (Dkt. 51 at ¶¶ 65,

93).

       The Court does not find Westlake’s citation to Gelboim, 823 F.3d 759, to be

dispositive. In Gelboim, the Second Circuit found allegations based on emails from a

defendant that it had advance knowledge of the other defendants’ confidential individual

communications sufficiently demonstrated a high level of interfirm communications

sufficient to make a conspiracy plausible, specifically noting that “[c]lose cases abound on

this issue, but this is not one of them.” Id. at 781-82. While the instant matter may present

a closer case than that in Gelboim due to the absence of a “smoking gun” showing interfirm

communications, like an email from Westlake to the other Defendants, the Amended

Complaint’s allegations that Westlake privately announced unprecedented similar price

increases to those of the private announcements of other Defendants after attending trade

association meetings with those Defendants are still sufficient to make Plaintiffs’

conspiracy allegations plausible, particularly in light of the other “plus factors” presented

by the Amended Complaint.

       Accordingly, the Court denies Westlake’s motion to dismiss.




                                           - 42 -
         E.    Motions by Formosa USA and Shintech

         Formosa USA and Shintech each separately also contend that Plaintiffs have failed

to allege sufficient facts to personally implicate them in the conspiracy. (Dkt. 82-1; Dkt.

84-1). The Amended Complaint contains the following allegations specific to Formosa

USA: Formosa USA made a series of price increase announcements at or around the same

time as the other Defendants and in similar amounts (Dkt. 51 at ¶¶ 58-59, 63, 65, 69-70,

72, 74); Formosa USA mailed price increase letters to customers at or around the same

time as other Defendants were privately contacting their customers about price increase

announcements (id. at ¶¶ 65, 72); Formosa USA’s sales and net income increased

significantly from 2015 to 2017 (id. at ¶ 83); Formosa USA is a member of AFPM, The

Chlorine Institute, and the Vinyl Institute, whose meetings coincided with price increase

announcements (id. at ¶¶ 91-93, 124); Formosa USA temporarily shut down its plants for

maintenance and outages throughout 2016 (id. at ¶¶ 48-49); and when Formosa USA’s

capacity at some facilities was temporarily idled by Hurricane Harvey, Formosa USA’s

caustic soda supply was assisted by other producers believed to be other Defendants (id. at

¶ 94).

         The Amended Complaint contains the following allegations specific to Shintech:

Shintech made a series of price increase announcements at or around the same time as the

other Defendants and in similar amounts (id. at ¶¶ 58-59, 63-65, 69-70, 72, 74); Shintech

mailed price increase letters to customers at or around the same time as other Defendants

were privately contacting their customers about price increase announcements (id. at ¶¶ 65,

72); Shintech’s profits increased in fiscal year 2017 despite the decline of its sales from

                                           - 43 -
2016 to 2017 (id. at ¶ 84); Shintech is a member of the Vinyl Institute, whose meetings

coincided with price increase announcements, which sometimes were private price increase

announcements (id. at ¶¶ 91-93, 124); and Shintech announced in July 2018 that it is

developing a new production facility (id. at ¶ 49).

       The Court finds that Plaintiffs’ allegations plausibly implicate Formosa USA and

Shintech as part of the conspiracy. Like the allegations against Westlake, Plaintiffs allege

that the price increases announced by Formosa USA and Shintech were similar to the price

increase announcements made by the other Defendants. The Amended Complaint also

alleges that on at least one occasion, Formosa USA and Shintech privately announced

similar price increases to those of the private announcements made by other Defendants,

and that at least one private announcement was made after a meeting of the Vinyl Institute,

in which only Formosa USA, Shintech, Westlake, and Oxy subsidiary OxyVinyls are

members. As previously discussed, the timing of the trade association meeting combined

with the close timing and private means of communicating the price announcements make

Plaintiffs’ allegations more than an “averment of [an] agreement made at some unidentified

place and time.” In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007); see

Precision Assocs., Inc., 2013 WL 6481195, at *33 (“[P]articipation in a trade association,

where ‘Defendants had opportunities to exchange information or make agreements,’

coupled with allegations of parallel conduct (i.e., imposing the same inflated surcharges),

are sufficient to tie these defendants to the conspiracies.” (citation omitted)). Additionally,

the plant shutdowns by Formosa USA and the announcement by Shintech that it planned



                                            - 44 -
on building another facility to increase production capacity contribute to the alleged

illusion that supply of caustic soda was scarce.

       That the Amended Complaint does not specifically allege that Formosa USA and

Shintech made misrepresentations is not dispositive; the allegations discussed above are

sufficient to plausibly allege that Formosa USA and Shintech knew about the conspiracy

and participated in it. See Iowa Pub. Emps.’ Ret. Sys., 340 F. Supp. 3d at 285 (“Not every

member of a conspiracy needs to issue the same threats for the conspiracy to exist.

Plaintiffs have adequately pleaded that these Defendants’ failures to invest in or support

new market entrants was part of a conspiracy to reduce competition in the market.”); In re

Elec. Books Antitrust Litig., No. 11 MD 2293 DLC, 2014 WL 2535112, at *9 (S.D.N.Y.

June 5, 2014) (“Through its participation in an illegal conspiracy to fix the prices of e-

books Apple violated . . . the Sherman Act[.]”).

       F.     Oxy’s Motion

       In a separate motion to dismiss, Oxy, the parent corporation of OxyChem, contends

the claims against it should be dismissed with prejudice because Plaintiffs have not

sufficiently alleged that Oxy personally participated in the conspiracy, that the corporate

veil was pierced, or that OxyChem was acting as the agent of Oxy. (Dkt. 80-1). For the

following reasons, the Court dismisses the claims against Oxy, but without prejudice.

       The Court finds the Amended Complaint does not adequately allege that Oxy

personally participated in the conspiracy. Plaintiffs allege that Oxy was a member of the

Chlorine Institute, had increased earnings during the Class Period, and entered into secret

co-producer supply agreements with Olin. (See Dkt. 91 at 55). However, these allegations

                                           - 45 -
do not plausibly allege that Oxy participated in the conspiracy—they do not suggest that

Oxy helped execute the conspiracy by manipulating prices or supply because Oxy itself

does not manufacture, sell, or distribute caustic soda. (Dkt. 51 at ¶ 29). Unlike the

allegations of price hikes, misrepresentations, and communications against other

Defendants, the only allegations against Oxy are general claims without specific facts as

to how Oxy specifically contributed to the conspiracy. See Arnold Chevrolet LLC v.

Tribune Co., 418 F. Supp. 2d 172, 178 (E.D.N.Y. 2006) (“[I]n the antitrust context, courts

have held that absent allegations of anticompetitive conduct by the parent, there is no basis

for holding a parent liable for the alleged antitrust violation of its subsidiary.”).

       Additionally, Plaintiffs have failed to adequately allege that the corporate veil

should be pierced. “As a general matter . . ., a corporate relationship alone is not sufficient

to bind a parent corporation for the actions of its subsidiary.” De Jesus v. Sears, Roebuck

& Co., 87 F.3d 65, 69 (2d Cir. 1996) (alteration and quotation omitted); United States v.

Bestfoods, 524 U.S. 51, 61 (1998) (“It is a general principle of corporate law deeply

ingrained in our economic and legal systems that a parent corporation . . . is not liable for

the acts of its subsidiaries.” (quotation omitted)). “But there is an equally fundamental

principle of corporate law, applicable to the parent-subsidiary relationship as well as

generally, that the corporate veil may be pierced and the shareholder held liable for the

corporation’s conduct when, inter alia, the corporate form would otherwise be misused to

accomplish certain wrongful purposes[.]” Id. at 62.

       “Under New York choice-of-law principles, the issue of whether the corporate veil

may be pierced is determined under the law of the state of incorporation.” In re Digital

                                             - 46 -
Music Antitrust Litig., 812 F. Supp. 2d 390, 418 (S.D.N.Y. 2011). Because Oxy’s

subsidiary OxyChem is alleged to be a New York corporation, New York law applies. 7 In

New York, “piercing the corporate veil requires a showing that: (1) the owners exercised

complete domination of the corporation in respect to the transaction attacked; and (2) that

such domination was used to commit a fraud or wrong against the plaintiff which resulted

in plaintiff’s injury.” Morris v. N.Y. State Dep’t of Taxation & Fin., 82 N.Y.2d 135, 141

(1993).

       The Second Circuit has identified the following factors as useful for determining

whether one company has dominated another under New York law:

       (1) the absence of the formalities and paraphernalia that are part and parcel
       of the corporate existence, i.e., issuance of stock, election of directors,
       keeping of corporate records and the like, (2) inadequate capitalization, (3)
       whether funds are put in and taken out of the corporation for personal rather
       than corporate purposes, (4) overlap in ownership, officers, directors, and
       personnel, (5) common office space, address and telephone numbers of
       corporate entities, (6) the amount of business discretion displayed by the

7
        The parties dispute whether New York’s choice-of-law rule applies the veil-piercing
standard from the state of incorporation of the subsidiary or the parent corporation. (Dkt.
91 at 56; Dkt. 94 at 9). Courts have found that New York’s choice-of-law rule applies the
law of the subsidiary’s state of incorporation. See Fletcher v. Atex, Inc., 68 F.3d 1451,
1456 (2d Cir. 1995) (“Because [subsidiary] was a Delaware corporation, Delaware law
determines whether the corporate veil can be pierced in this instance.”); Nat’l Gear &
Piston, Inc. v. Cummins Power Sys., LLC, 975 F. Supp. 2d 392, 401 (S.D.N.Y. 2013)
(“CPS, the subsidiary, is a Delaware-based corporation, and Cummins, the parent, is an
Indiana-based corporation. Because Plaintiff seeks to disregard the subsidiary’s (CPS’s)
corporate form and hold the parent (Cummins) liable, Delaware law governs Plaintiff’s
veil-piercing attack.”). The case cited by Plaintiffs is not dispositive—the court did not
reach the issue of which state’s law governs because it determined that the corporate veil
was not pierced under either New York or Delaware law. See In re Digital Music Antitrust
Litig., 812 F. Supp. 2d 390, 418 (S.D.N.Y. 2011) (“In determining whether to pierce the
corporate veil in either state, courts consider allegations of disregarding corporate
formalities, siphoning or intermingling of funds, inadequate capitalization, or that the
corporation is a mere sham acting for the shareholder, among others.”).
                                          - 47 -
       allegedly dominated corporation, (7) whether the related corporations deal
       with the dominated corporation at arms length, (8) whether the corporations
       are treated as independent profit centers, (9) the payment or guarantee of
       debts of the dominated corporation by other corporations in the group, and
       (10) whether the corporation in question had property that was used by other
       of the corporations as if it were its own.

Wm. Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933 F.2d 131, 139 (2d Cir.

1991). “[T]he corporation’s separate identity is generally respected, and the proponent of

disregarding a corporation’s separate identity bears a heavy burden.” In re Digital Music,

812 F. Supp. 2d at 418 (citing TNS Holdings, Inc. v. MKI Sec. Corp., 92 N.Y.2d 335, 339

(1998) (“Those seeking to pierce a corporate veil of course bear a heavy burden of showing

that the corporation was dominated as to the transaction attacked and that such domination

was the instrument of fraud or otherwise resulted in wrongful or inequitable

consequences.”)).

       In the instant matter, the only factual allegations Plaintiffs make regarding Oxy’s

“domination” over OxyChem are that “Oxy manufactures, sells, and distributes Caustic

Soda through its wholly-owned and controlled subsidiary and chemicals business,

defendant Occidental Chemical Corporation” (Dkt. 51 at ¶ 28), and that “OxyChem is a

wholly-owned subsidiary of defendant Oxy” that “manufactures, sells, and distributes

Caustic Soda to customers throughout the United States” (id. at ¶ 29). These allegations

are insufficient to allege a basis to pierce the corporate veil. See In re Digital Music, 812

F. Supp. 2d at 419 (“It is clear that simply owning, even wholly owning, a subsidiary is

insufficient to pierce the corporate veil.”); Spagnola v. Chubb Corp., 264 F.R.D. 76, 87

(S.D.N.Y. 2010) (“[C]ourts routinely refuse to pierce the corporate veil based on


                                           - 48 -
allegations limited to the existence of shared office space or overlapping management,

allegations that one company is the wholly-owned subsidiary of another, or that companies

are to be considered as a whole.” (quotation omitted)).

       Plaintiffs contend the allegations that Oxy “proudly noted in a February 2017

investor presentation that ‘Caustic soda prices [had] reversed their multi-year trend of

steady decline in mid-2016,’” and Oxy’s increased profits demonstrate domination. (Dkt.

91 at 57-58; see Dkt. 51 at ¶ 61). The Court disagrees. Announcements made to the general

public regarding increased profits due to present market conditions on their own are

insufficient to infer direction of a subsidiary by a parent. See Freeman v. Complex

Computing Co., 119 F.3d 1044, 1053 (2d Cir. 1997) (“[I]n determining whether ‘complete

control’ exists, we have considered such factors as . . . whether the corporations are treated

as independent profit centers. . . . No one factor is decisive.”); see also Anderson News,

L.L.C. v. Am. Media, Inc., 899 F.3d 87, 110 (2d Cir. 2018), cert. denied, 139 S. Ct. 1375

(2019) (“These statements are as consistent with legitimate assessment of industry

conditions . . . as with an illegal antitrust conspiracy[.]”).

       Plaintiffs also argue they sufficiently allege that OxyChem acted as the agent of

Oxy. (Dkt. 91 at 59-63). “Agency is the fiduciary relation which results from the

manifestation of consent by one person to another that the other shall act on his behalf and

subject to his control, and consent by the other so to act.” Merrill Lynch Inv. Managers v.

Optibase, Ltd., 337 F.3d 125, 130 (2d Cir. 2003) (quotations and citation omitted); Faith

Assembly v. Titledge of N.Y. Abstract, LLC, 106 A.D.3d 47, 58 (2d Dep’t 2013). “Essential

to the agency relationship is the notion that the agent acts subject to the principal’s direction

                                              - 49 -
and control.” Lumbermens Mut. Cas. Co. v. Franey Muha Alliant Ins. Servs., 388 F. Supp.

2d 292, 301 (S.D.N.Y. 2005); see Maurillo v. Park Slope U-Haul, 194 A.D.2d 142, 146

(2d Dep’t 1993) (“The agent is a party who acts on behalf of the principal with the latter’s

express, implied, or apparent authority.”). “A full showing of agency supported by an

accepted theory of agency or contract law is required, and generalized allegations of

affiliation are insufficient.” Masefield AG v. Colonial Oil Indus., Inc., No. 05 Civ 2231

(PKL), 2005 WL 911770, at *5 (S.D.N.Y. Apr. 18, 2005) (emphasis added). “Anything

short of requiring a full showing of some accepted theory under agency or contract law

imperils a vast number of parent corporations.” Thomson-CSF, S.A. v. Am. Arbitration

Ass’n, 64 F.3d 773, 780 (2d Cir. 1995).

       As discussed above, Plaintiffs have failed to adequately allege OxyChem was

subject to the direction or control of Oxy. See, e.g., Cortlandt St. Recovery Corp. v.

Deutsche Bank AG, London Branch, No. 14-CV-01568 JPO, 2015 WL 5091170, at *6

(S.D.N.Y. Aug. 28, 2015) (“Cortlandt’s allegation that DBSI is a wholly owned subsidiary

is insufficient to show that DBSI does all the business DBAG could do.”). In addition to

the allegations discussed in the veil-piercing section, Plaintiffs rely on their allegation that

“[t]he anticompetitive and unlawful acts alleged against the Defendants in this class action

complaint were authorized, ordered, or performed by Defendants’ respective officers,

agents, employees, or representatives, which actively engaged in the management,

direction, or control of Defendants’ businesses or affairs.”         (Dkt. 91 at 61).      This

generalized and conclusory allegation is not sufficient to plausibly allege an agency

relationship so as to withstand a motion to dismiss. See Alco Int’l, E.C. v. Merrill Lynch

                                             - 50 -
& Co., 98 F. App’x 44, 46-47 (2d Cir. 2004) (“[C]onclusory allegations of a general agency

relationship between a signatory and non-signatory do not suffice to compel . . . unwilling

non-signatories to arbitrate under that theory.” (citing Merrill Lynch, 337 F.3d at 130-31)).

       Accordingly, the Court finds it appropriate to dismiss the claims as to Oxy; however,

the Court also finds it is conceivable that Plaintiffs could obtain the facts necessary through

discovery to allege a claim against Oxy under a veil-piercing or agency theory. See Parfitt

Way Mgmt. Corp. v. GSM by Nomad, LLC, No. 817CV0299GTSCFH, 2018 WL 3118264,

at *9 (N.D.N.Y. June 25, 2018) (“[B]ecause it is conceivable to the Court that Plaintiff

already possesses (or can obtain through discovery) the facts necessary to allege grounds

to pierce the corporate veil, the Court will dismiss Plaintiff’s Third Claim only without

prejudice.”). One of Oxy’s subsidiaries, OxyVinyl, was a member of the Vinyl Institute,

in which the only other members are Westlake, Formosa USA, and Shintech, and the

meetings of which corresponded to three price increase announcements by Westlake,

Formosa USA, Shintech, and OxyChem. Additionally, Oxy allegedly acknowledged that

“Caustic soda prices [had] reversed their multi-year trend of steady decline in mid-2016”

(Dkt. 51 at ¶ 61) and Oxy’s increased profits (Dkt. 91 at 57-58). Although these allegations

do not sufficiently establish Oxy’s involvement in the alleged conspiracy to withstand a

motion to dismiss, the Court is not prepared to conclude that discovery could not reveal

information that would allow Plaintiffs to successfully implicate Oxy in a conspiracy.

Accordingly, the dismissal of the claims against Oxy is without prejudice.




                                            - 51 -
II.    Motions to Dismiss for Lack of Personal Jurisdiction

       Formosa and Shin-Etsu, foreign parent corporations to Formosa USA and Shintech,

respectively, both move to dismiss the allegations against them pursuant to Federal Rule

of Civil Procedure 12(b)(2) for lack of personal jurisdiction. (Dkt. 86; Dkt. 103). The

Court addresses each motion in turn.

       A.     Legal Standard

       “On a Fed. R. Civ. P. 12(b)(2) motion to dismiss for lack of personal jurisdiction,

[the] plaintiff bears the burden of showing that the court has jurisdiction over the

defendant.” In re Magnetic Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir. 2003).

“A plaintiff may meet this burden ‘by pleading in good faith . . . legally sufficient

allegations of jurisdiction, i.e., by making a ‘prima facie showing’ of jurisdiction.’”

Gaymar Indus., Inc. v. FirstMerit Bank, N.A., No. 06-CV-70S, 2007 WL 894217, at *3

(W.D.N.Y. Mar. 21, 2007) (quoting Jazini v. Nissan Motor Co., Ltd., 148 F.3d 181, 184

(2d Cir. 1998)). “A plaintiff can make such a prima facie showing through affidavits and

supporting material containing sufficient facts which, if credited, would establish personal

jurisdiction over the defendant.” Id. (citing Metro. Life Ins. Co. v. Robertson-Ceco Corp.,

84 F.3d 560, 567 (2d Cir. 1996)). “[W]here the issue is addressed on affidavits, all

allegations are construed in the light most favorable to the plaintiff and doubts are resolved

in the plaintiff’s favor, notwithstanding a controverting presentation by the moving party.”

A.I. Trade Fin., Inc. v. Petra Bank, 989 F.2d 76, 79-80 (2d Cir. 1993).

       “The requirement that a court have personal jurisdiction flows not from Art. III, but

from the Due Process Clause. . . . It represents a restriction on judicial power not as a

                                            - 52 -
matter of sovereignty, but as a matter of individual liberty.” Ins. Corp. of Ir., Ltd. v.

Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982). “Federal courts must satisfy

three requirements in order to exercise personal jurisdiction over an entity: (1) the entity

must have been properly served, (2) the court must have a statutory basis for exercising

personal jurisdiction, and (3) the exercise of personal jurisdiction must comport with

constitutional due process.” FrontPoint Asian Event Driven Fund, L.P. v. Citibank, N.A.,

No. 16 CIV. 5263 (AKH), 2018 WL 4830087, at *6 (S.D.N.Y. Oct. 4, 2018).

       “Due process permits a court to exercise personal jurisdiction over a non-resident

where the maintenance of the suit would not ‘offend traditional notions of fair play and

substantial justice.’” Porina v. Marward Shipping Co., 521 F.3d 122, 127 (2d Cir. 2008)

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal quotation

omitted)). To determine whether exercising personal jurisdiction comports with due

process, “we ask whether the defendant has sufficient minimum contacts with the forum to

justify the court’s exercise of personal jurisdiction.” Id. “The constitutional minimum

contacts inquiry for personal jurisdiction requires us to distinguish between two forms of

jurisdiction.” Id. “Specific jurisdiction is available when the cause of action sued upon

arises out of the defendant’s activities in a state. General jurisdiction, in contrast, permits

a court to adjudicate any cause of action against the . . . defendant, wherever arising, and

whoever the plaintiff.” Brown v. Lockheed Martin Corp., 814 F.3d 619, 624 (2d Cir. 2016).

“If the defendant has sufficient minimum contacts, we proceed to the second stage of the

due process inquiry, and consider whether the assertion of personal jurisdiction is



                                            - 53 -
reasonable under the circumstances of the particular case.” Porina, 521 F.3d at 127

(quotation omitted).

       B.     Formosa

       Formosa is a Taiwanese company that moves to dismiss Plaintiffs’ Amended

Complaint for lack of personal jurisdiction. (Dkt. 86). The parties do not dispute that

service was properly effectuated, and Plaintiffs concede that the Court does not have

general jurisdiction over their claims. Thus, the disputes before the Court are whether there

is a statutory basis for personal jurisdiction and whether the Court’s exercise of personal

jurisdiction would comport with due process. Plaintiffs contend there are two statutes that

render its service of process effective: (1) Section 12 of the Clayton Act, 15 U.S.C. § 22,

and (2) Federal Rule of Civil Procedure 4(k)(2).

              1.       Clayton Act

       Plaintiffs contend that § 12 of the Clayton Act provides a statutory basis for

jurisdiction. (Dkt. 93 at 20). “The Clayton Act provides for nationwide service of process

of a corporation for any action under the antitrust laws.” FrontPoint, 2018 WL 4830087,

at *6; see 15 U.S.C. § 22. However, the “service of process provision can properly confer

personal jurisdiction over a defendant only when the action is brought in the district where

the defendant resides, is found, or transacts business, that is, the district where Section 12

venue lies.” Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 427 (2d Cir. 2005)

(quotation omitted). In the instant matter, Plaintiffs do not dispute that Formosa does not

reside or transact business in the Western District of New York.            (Dkt. 93 at 19).

Accordingly, Section 12 does not provide a basis for personal jurisdiction over Formosa.

                                            - 54 -
       Plaintiffs argue the relevant geographic area for assessing minimum contacts under

§ 12 of the Clayton Act is the United States, not New York. (Dkt. 93 at 20); see FrontPoint,

2018 WL 4830087, at *6 (“Where a civil action arises under a federal law that provides for

nationwide service of process, the relevant geographic area for assessing minimum

contacts is the United States as a whole, not just New York.”); In re Magnetic Audiotape,

334 F.3d at 207-08 (overruling dismissal of defendant where district court denied motion

for limited discovery regarding whether defendant had “sufficient minimum contacts with

the United States to satisfy due process”). However, the cases Plaintiffs cite speak to the

third part of the personal jurisdiction analysis—whether exercising personal jurisdiction

under § 12 would comport with constitutional due process—not whether there is a statutory

basis for jurisdiction, and Second Circuit precedent clearly establishes that the Clayton Act

only confers personal jurisdiction over a defendant when the action is brought in the district

where the defendant resides, is found, or transacts business. Daniel, 428 F.3d at 427.

              2.     Federal Rule of Civil Procedure 4(k)(2)

       Rule 4(k)(2) provides that for claims arising under federal law, “serving a summons

or filing a waiver of service establishes personal jurisdiction over a defendant if: (A) the

defendant is not subject to jurisdiction in any state’s courts of general jurisdiction; and (B)

exercising jurisdiction is consistent with the United States Constitution and laws.” Fed. R.

Civ. P. 4(k)(2). “Rule 4(k)(2) . . . allows the exercise of personal jurisdiction by a federal

district court when three requirements are met: (1) the claim must arise under federal law;

(2) the defendant must not be subject to jurisdiction in any state’s courts of general

jurisdiction; and (3) the exercise of jurisdiction must be consistent with the United States

                                            - 55 -
Constitution and laws.” Porina, 521 F.3d at 127 (quotations omitted). “Rule 4(k)(2) was

specifically designed to ‘correct[ ] a gap’ in the enforcement of federal law in international

cases.    The gap arose from the general rule that a federal district court’s personal

jurisdiction extends only as far as that of a state court in the state where the federal court

sits.” Porina, 521 F.3d at 126 (citation omitted) (quoting Fed. R. Civ. P. 4 advisory

committee’s note, 1993 Amendments).

         It is undisputed that Plaintiffs’ claims arise under federal law: Sherman Act § 1.

Accordingly, the Court addresses whether Plaintiffs have shown that Formosa is not subject

to jurisdiction in any state’s courts of general jurisdiction, and whether the Court’s exercise

of jurisdiction is consistent with the Constitution.

                       a.     “Subject to Jurisdiction”

         There is some question as to whether Plaintiffs have met their burden of establishing

that Formosa is not subject to jurisdiction in any state’s courts of general jurisdiction. “In

this Circuit, plaintiffs need to certify that the foreign defendants are not subject to

jurisdiction in any other state to meet the second requirement of Fed. R. Civ. P. 4(k)(2).”

In re SSA Bonds Antitrust Litig., __ F. Supp. 3d __, No. 16 CIV. 3711 (ER), 2019 WL

4917608, at *12 (S.D.N.Y. Oct. 4, 2019). At oral argument, counsel for Plaintiffs argued

that the Supreme Court’s holding in Daimler AG v. Bauman, 571 U.S. 117 (2014), moots

the certification’s necessity. (Dkt. 117 at 83-85). In Daimler, the Supreme Court found it

was improper for a California court to assert general personal jurisdiction over a German

corporation after determining that the German corporation’s “slim contacts” with

California did not render it at home in the state. Id. at 136-37. In Daimler’s wake, Plaintiffs

                                             - 56 -
have not alleged here that Formosa is at home in any U.S. state, but instead allege Formosa

is at home in Taiwan. (Dkt. 51 at ¶ 34). Plaintiffs argue that no U.S. state can assert general

jurisdiction over Formosa because Formosa is not at home in any U.S. state, and as a result

requiring Plaintiffs to submit a certification would be superfluous.

        The Court is not persuaded by Plaintiffs’ argument. Plaintiffs cite no case law to

support their contentions, and the Court notes that several courts in this Circuit have

required a certification post-Daimler. See In re SSA Bonds Antitrust Litig., 2019 WL

4917608, at *12; 7 W. 57th St. Realty Co., LLC v. Citigroup, Inc., No. 13 CIV. 981 PGG,

2015 WL 1514539, at *13 (S.D.N.Y. Mar. 31, 2015), aff’d, 771 F. App’x 498 (2d Cir.

2019). Plaintiffs’ position assumes that Daimler eviscerated the possibility of a court

finding general jurisdiction with regards to foreign parent corporations. This contention

misreads Daimler’s holding. While Daimler significantly limited the factual scenarios

where general jurisdiction could be asserted over a foreign parent corporation, it did not

eliminate the possibility. 571 U.S. at 138-39 (holding that to assert general jurisdiction

over a foreign corporation, it must be found that the “corporation’s affiliations with the

State are so continuous and systematic as to render [it] essentially at home in the forum

State.” (alteration in original) (quotations omitted)).

       Stated differently, if a state court could find that Formosa had affiliations with the

forum state that were so continuous and systematic that it was rendered essentially at home

in the state, Rule 4(k)(2) would not apply. That Plaintiffs allege Formosa is at home in

Taiwan does not mean that Formosa is not at home in any state; the certification requires

Plaintiffs to go a step further and state that, to the best of their knowledge, Formosa would

                                            - 57 -
not be subject to suit in courts of general jurisdiction of any state. Moreover, the

certification requirement is a blanket requirement that is not applied on a case-by-case

basis, and the Court agrees with other courts in this Circuit that not requiring a certification

“would encourage similarly-situated plaintiffs—those suing foreign corporations under

federal law—to omit any allegations tying defendants to a specific state, in hopes of

engaging the broader minimum contacts analysis of Rule 4(k)(2), which only requires

contacts with the United States as a whole.” 7 W. 57th St. Realty Co., LLC v. Citigroup,

Inc., No. 13 CIV. 981 PGG, 2015 WL 1514539, at *13 (S.D.N.Y. Mar. 31, 2015), aff’d,

771 F. App’x 498 (2d Cir. 2019).

       However, as discussed below, the Court finds it appropriate to allow for limited

jurisdictional discovery to establish whether Formosa had sufficient minimum contacts

with the United States. Accordingly, the Court will give Plaintiffs an opportunity to submit

a certification before jurisdictional discovery commences.

                      b.     “Consistent with the United States Constitution and Laws”

       At this stage, Plaintiffs have not met their burden of establishing that the Court’s

exercise of personal jurisdiction would comport with the requirements of the Constitution. 8

“Due process permits a court to exercise personal jurisdiction over a non-resident where

the maintenance of the suit would not ‘offend traditional notions of fair play and substantial

justice.’” Porina, 521 F.3d at 127 (quoting Int’l Shoe Co., 326 U.S. at 316 (internal


8
       This requirement under Rule 4(k)(2) that the exercise of jurisdiction be consistent
with the United States Constitution and laws, necessarily overlaps with the requirement
that a Court may only exercise personal jurisdiction if it comports with constitutional due
process.
                                             - 58 -
quotation omitted)). As previously discussed, courts in this Circuit apply a two-step

analysis when determining whether a court’s exercise of personal jurisdiction comports

with due process:

       First, we ask whether the defendant has sufficient minimum contacts with
       the forum to justify the court’s exercise of personal jurisdiction. . . . If the
       defendant has sufficient minimum contacts, we proceed to the second stage
       of the due process inquiry, and consider whether the assertion of personal
       jurisdiction is reasonable under the circumstances of the particular case.

Id. (citations and quotation omitted).

       “[M]inimum contacts necessary to support [specific] jurisdiction exist where the

defendant purposefully availed itself of the privilege of doing business in the forum and

could foresee being haled into court there.” Licci ex rel. Licci v. Lebanese Canadian Bank,

SAL, 732 F.3d 161, 170 (2d Cir. 2013) (quotation and original alteration omitted). The

parties do not dispute that Plaintiffs must establish minimum contacts with the United

States as whole, not New York in particular. See Dardana Ltd. v. Yuganskneftegaz, 317

F.3d 202, 207 (2d Cir. 2003) (“Under [Rule 4(k)(2)], a defendant sued under federal law

may be subject to jurisdiction based on its contacts with the United States as a whole[.]”);

S.E.C. v. Softpoint, Inc., No. 95 CIV. 2951 GEL, 2001 WL 43611, at *3 (S.D.N.Y. Jan. 18,

2001) (“[W]here, as here, the United States, and not the State of New York, is the only

sovereign whose power to adjudicate is in question, it logically follows that the relevant

‘minimum contacts’ . . . should be the defendant’s contacts with the United States, and not

his contacts with the State of New York.”).

       Plaintiffs argue that their allegations as to Formosa’s direct participation in the

conspiracy are sufficient to establish specific jurisdiction. However, Plaintiffs’ allegations

                                            - 59 -
against Formosa are general and conclusory. Plaintiffs do not allege specifics as to how

Formosa assisted with either raising prices or contributing to the appearance of a

constrained supply, but instead allege that Formosa was a member of various trade

organizations and that its profits increased as a result of the pricing increases. (Dkt. 51 at

¶¶ 34, 124). These general allegations do not establish contacts sufficient for specific

jurisdiction. See In re S. African Apartheid Litig., 643 F. Supp. 2d 423, 435 (S.D.N.Y.

2009) (“Periodic appearances at trade shows or investors’ conferences do not constitute

continuous and systematic business contacts necessary to establish general jurisdiction.”);

see also In re Musical Instruments, 798 F.3d at 1196 (“[M]ere participation in trade-

organization meetings where information is exchanged and strategies are advocated does

not suggest an illegal agreement.”).

       Plaintiffs also submit an affidavit and data from a third-party website suggesting

that Formosa exported caustic soda to the United States to three different customers during

the class period. 9 (See Dkt. 93-7). “Single acts of commercial activity, when forming the

basis of a plaintiff’s claims, can satisfy the constitutional requirements of Due Process.”

FrontPoint, 2018 WL 4830087, at *7 (citing Chloe v. Queen Bee of Beverly Hills, LLC,

616 F.3d 158, 171 (2d Cir. 2010)). Defendants contend that the information is hearsay and


9
       In its reply, Formosa provided documentation illustrating that those shipments were
caustic soda that Formosa USA purchased from Formosa and then subsequently sold to
Formosa USA’s customers, and that Formosa shipped the caustic soda to those customers
at Formosa USA’s behest. (Dkt. 101-2 at ¶¶ 4-9; Dkt. 101-3; Dkt. 101-4; Dkt. 101-5).
However, prior to an evidentiary hearing or trial, “where the issue is addressed on
affidavits, all allegations are construed in the light most favorable to the plaintiff and doubts
are resolved in the plaintiff’s favor, notwithstanding a controverting presentation by the
moving party.” A.I. Trade Fin., Inc., 989 F.2d at 79-80.
                                             - 60 -
should not be considered by the Court for purposes of this motion, and that even if the

Court did consider the documents, Formosa’s export of caustic soda is “diametrically

opposed to one of the central theories of Plaintiffs’ case,” and as a result such allegations

are not “suit-related” and cannot support specific jurisdiction over Formosa. (Dkt. 101 at

8). “While it is proper for a court to rely on affidavits to establish jurisdictional facts,

hearsay evidence submitted by a plaintiff is not sufficient to defeat a motion to dismiss for

lack of personal jurisdiction.” Gosain v. State Bank of India, 689 F. Supp. 2d 571, 582

(S.D.N.Y. 2010), vacated in part on other grounds, 414 F. App’x 311 (2d Cir. 2011); see

also J.S. v. Attica Central Schools, 386 F.3d 107, 110 (2d Cir. 2004) (“We may consider

affidavits and other materials beyond the pleadings to resolve the jurisdictional issue, but

we may not rely on conclusory or hearsay statements contained in the affidavits.”). The

Court agrees that the documents from the third-party website submitted by Plaintiffs are

inadmissible hearsay, and does not consider them for purposes of the personal jurisdiction

analysis. See DeLorenzo v. Ricketts & Assocs., Ltd., No. 15-CV-2506 (VSB), 2017 WL

4277177, at *7 n.13 (S.D.N.Y. Sept. 25, 2017) (“Plaintiff may not rely on a LinkedIn

profile to establish jurisdiction, as such an online profile is hearsay and does not qualify as

admissible evidence.”), aff’d sub nom. DeLorenzo v. Viceroy Hotel Grp., LLC, 757 F.

App’x 6 (2d Cir. 2018). 10



10
        Plaintiffs also to refer to “over thirty U.S. patents” held by Formosa and Formosa
USA. (Dkt. 93 at 15). However, holding patents is insufficient to establish specific
jurisdiction because the allegations in the Amended Complaint bear no relation to patents.
See Am. Wave Machs., Inc. v. Surf Lagoons, Inc., No. 13-cv-3204-CAB (NLS), 2014 WL
10475281, at *8 (S.D. Cal. Nov. 12, 2014) (“[A]lthough the patent does constitute
                                            - 61 -
       Plaintiffs further argue they have established minimum contacts by demonstrating

that Formosa USA was an agent of Formosa. “For purposes of alleging presence within

the judicial district sufficient to satisfy the Due Process Clause, a parent-subsidiary

relationship does not itself create jurisdiction over the person unless the subsidiary is the

alter ego of the parent or a mere agent acting at the parent’s directions.” Alki Partners,

L.P. v. Vatas Holding GmbH, 769 F. Supp. 2d 478, 489 (S.D.N.Y. 2011) (quotation

omitted), aff’d sub nom. Alki Partners, L.P. v. Windhorst, 472 F. App’x 7 (2d Cir. 2012).

“Agency is a legal concept that depends on the existence of three elements: (1) the

manifestation by the principal that the agent shall act for him; (2) the agent’s acceptance

of the undertaking; and (3) the understanding of the parties that the principal is to be in

control of the undertaking.” Cleveland v. Caplaw Enters., 448 F.3d 518, 522 (2d Cir. 2006)

(quotations omitted). Although Daimler prevents Plaintiffs from asserting an agency

relationship as the basis for general jurisdiction over Formosa, the Supreme Court also

recognized that “[a]gency relationships . . . may be relevant to the existence of specific

jurisdiction.” 571 U.S. at 135 n.13. “As such, a corporation can purposefully avail itself

of a forum by directing its agents or distributors to take action there.” Id.

       The parties do not raise the issue of what body of agency law should apply when

the minimum contacts analysis pertains to the United States as a whole and not just New

York, but instead base their arguments on New York agency law. “As ‘there is no

discernable difference between federal common law principles of agency and New York


purposeful direction of activities at the United States, AWM’s infringement claims do not
arise out of or relate to the Klimaschewski/ATV patent.”).
                                            - 62 -
agency law,’” the Court need not address whether the application of New York law is

inappropriate here. Young-Wolff v. John Wiley & Sons, Inc., No. 12-CV-5230 (JPO), 2016

WL 154115, at *6 n.5 (S.D.N.Y. Jan. 12, 2016) (quoting Meisel v. Grunberg, 651 F. Supp.

2d 98, 122 (S.D.N.Y. 2009)); see Charles Schwab Corp. v. Bank of Am. Corp., 883 F.3d

68, 85 (2d Cir. 2018) (“[W]here we have found personal jurisdiction based on an agent’s

contacts, we have never suggested that due process requires something more than New

York law.”); Presbyterian Church of Sudan v. Talisman Energy, Inc., 453 F. Supp. 2d 633,

687 (S.D.N.Y. 2006) (“The plaintiffs seek to apply New York or federal common law

principles of agency law, observing that they are identical.”), judgment entered sub nom.

Presbyterian Church of Sudan v. Talisman Energy, Inc., No. 01 CIV.9882(DLC), 2006

WL 3469542 (S.D.N.Y. Dec. 1, 2006), and aff’d, 582 F.3d 244 (2d Cir. 2009); see also

Int’l Bus. Mach. Corp., v. Liberty Mut. Ins. Co., 363 F.3d 137, 143 (2d Cir. 2004) (“Choice

of law does not matter, however, unless the laws of the competing jurisdictions are actually

in conflict.”).

       “A parent corporation may be sued in [the venue] when the relationship between the

foreign parent and the local subsidiary validly suggests the existence of an agency

relationship or the parent controls the subsidiary so completely that the subsidiary may be

said to be simply a department of the parent.” Koehler v. Bank of Bermuda Ltd., 101 F.3d

863, 865 (2d Cir. 1996). “[T]here is jurisdiction over a principal based on the acts of an

agent where the alleged agent acted in [the venue] for the benefit of, with the knowledge

and consent of, and under some control by, the nonresident principal.” Charles Schwab,

883 F.3d at 85 (quotation omitted).       “A plaintiff attempting to establish personal

                                           - 63 -
jurisdiction over a defendant who has never been present in the [venue] and only acted

through subsidiaries or agents need only show that the subsidiary ‘engaged in purposeful

activities in this [venue],’ that those activities were ‘for the benefit of and with the

knowledge and consent of’ the defendant, and that the defendant ‘exercised some control

over’ the subsidiary in the matter that is the subject of the lawsuit.” Ingenito v. Riri USA,

Inc., 89 F. Supp. 3d 462, 476 (E.D.N.Y. 2015) (quoting Kreutter v. McFadden Oil Corp.,

71 N.Y.2d 460, 467 (1988)).

       Plaintiffs allege that Formosa USA’s ownership is shared among Formosa and

members of the Wang family (Dkt. 51 at ¶ 34), and that Formosa treats Formosa USA’s

Livingston, New Jersey offices as its headquarters 11 (Dkt. 93-2 at 27; Dkt. 93-3 at 3; Dkt.

93-7 at 44-49). Plaintiffs also submitted Formosa’s audited financial statements which,

translated, characterize Formosa as the “main sale target” for Formosa USA’s raw material

production. (Dkt. 93-4 at 30). Further, the Amended Complaint alleges that Formosa

USA’s activities increased Formosa’s operating profit by 68.5% from 2016 to 2017. (Dkt.

51 at ¶ 34). Plaintiffs also contend that Formosa produces caustic soda in Asia (Dkt. 93 at

24), which counsel for Formosa confirmed at oral argument (Dkt. 117 at 49).

       The allegations and supplemental materials submitted by Plaintiffs are not sufficient

to demonstrate an agency relationship for purposes of specific jurisdiction because they do

not sufficiently tie Formosa into the caustic soda conspiracy. “[S]pecific jurisdiction cases

are limited to those involving issues deriving from, or connected with, the very controversy


11
       Formosa contests the characterization of the New Jersey offices as its headquarters.
(Dkt. 101 at 11 n.10).
                                           - 64 -
that establishes jurisdiction.” In re Hoosick Falls PFOA Cases, __ F. Supp. 3d __, No.

1:19-CV-215, 2020 WL 33409, at *5 (N.D.N.Y. Jan. 2, 2020)); see Daimler, 571 U.S. at

138 (“[J]urisdiction can be asserted where a corporation’s in-state activities are not only

continuous and systematic but also give rise to the liabilities sued on.” (quotation omitted)).

       Agency law does provide that “[w]here the parent is not involved in the day-to-day

operations of its subsidiary, or, where the entities observe corporate formalities, the

subsidiary and parent can nonetheless have an agency relationship because they are

engaged in a ‘common business enterprise.’” Yousef v. Al Jazeera Media Network, No.

16-CV-6416 (CM), 2018 WL 1665239, at *9 (S.D.N.Y. Mar. 22, 2018) (citing Dorfman v.

Marriott Int’l Hotels, Inc., No. 99 Civ. 10496 (CSH), 2002 WL 14363, at *10 (S.D.N.Y.

Jan. 3, 2002)). However, while the documents produced by Plaintiffs may be indicative of

an agency relationship, see Palmieri v. Estefan, 793 F. Supp. 1182, 1194 (S.D.N.Y. 1992)

(“[W]hen two corporations have common ownership and their activities are interrelated as

here, they may have an agency relationship for jurisdictional purposes, even if the resident

corporation is not controlled by the nonresident entity.”), they are not indicative of an

agency relationship specifically related to caustic soda.

       Plaintiffs also point to another “indicator of agency,” which “is whether the parent

would be obliged to enter the market directly if the subsidiary was absent because the

market is too important to the parent’s welfare.” Gurvey v. Cowan, Liebowitz & Latman,

PC, No. 06CIV.1202, 2009 WL 691056, at *3-4 (S.D.N.Y. Mar. 17, 2009) (citing Ginsberg

v. Gov’t Props Trust, Inc., No. 07 Civ. 365, 2007 WL 2981683, at *7 (S.D.N.Y. Oct. 10,

2007)); see Dorfman, 2002 WL 14363, at *8 (“Where a subsidiary’s business is dependent

                                            - 65 -
on the parent’s business, or vice versa, an inference may often be drawn that the parent

controls the subsidiary as it would a department.”). Again, while Plaintiffs have provided

documents showing that Formosa also produces caustic soda and that Formosa USA

contributed to 68.5% of Formosa’s overall profits, Plaintiffs have failed to provide support

for the proposition that the profits are a result of caustic soda sales and not one of the other

industries in which Formosa USA participates. Accordingly, Plaintiffs’ allegations and

documents do not sufficiently establish specific jurisdiction on the basis of an agency

theory.

       For the forgoing reasons, the Court finds Plaintiffs have not made a prima facie

showing of personal jurisdiction as to Formosa.

       C.     Shin-Etsu

       Shin-Etsu also moves for the Court to dismiss the claims against it for lack of

personal jurisdiction. (Dkt. 103). Shin-Etsu is a Japanese corporation with a principal

place of business in Tokyo, and U.S-based Shintech is one of its wholly-owned

subsidiaries. (Dkt. 103 at 6). Plaintiffs argue the Court has jurisdiction over Shin-Etsu

pursuant to Rule 4(k)(2), 12 and contend that they have alleged sufficient minimum contacts

regarding Shin-Etsu to establish specific jurisdiction through direct contact, an alter ego

theory, and an agency theory. (Dkt. 109). Shin-Etsu contends that Plaintiffs have failed to




12
      Plaintiffs also argue the Court has jurisdiction under the Clayton Act (Dkt. 109 at
16-19), but for the same reasons that it does not provide a basis for jurisdiction over
Formosa, the Clayton Act does not provide a basis to assert personal jurisdiction over Shin-
Etsu.
                                             - 66 -
demonstrate Shin-Etsu had sufficient minimum contacts with the United States (Dkt. 110

at 7-10).

       The Court finds that Plaintiffs have sufficiently established that their claims arise

under federal law. Additionally, Plaintiffs also certify that “they are unaware of any U.S.

district court where Shin-Etsu would be subject to general jurisdiction.” (Dkt. 109 at

16-17). Accordingly, the Court must address whether Plaintiffs have alleged sufficient

minimum contacts with the United States.

              1.     Direct Contact

       Plaintiffs point to the following as evidence of Shin-Etsu’s minimum contacts with

the United States: Shin-Etsu has imported millions of pounds of products to Shintech and

U.S.-based customers; earned billions of dollars from sales to U.S. customers; holds

thousands of U.S. patents; benefitted in the hundreds of millions of dollars from recent

changes to U.S. tax laws; brought unrelated suits in federal courts; and has its proprietary

information protected by a federal court’s order. (Dkt. 109 at 20).

       However, “specific jurisdiction is confined to adjudication of issues deriving from,

or connected with, the very controversy that establishes jurisdiction,” and “[w]hen there is

no such connection, specific jurisdiction is lacking regardless of the extent of a defendant’s

unconnected activities in the State.” Bristol-Myers Squibb Co. v. Superior Court of Cal.,

S.F. Cty., 137 S. Ct. 1773, 1780-81 (2017). None of these “contacts” connects Shin-Etsu

to the alleged price-fixing scheme, nor do Plaintiffs argue that they do; they merely

demonstrate that Shin-Etsu generally engages in business in the United States. See

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 931 (2011) (“[E]ven

                                            - 67 -
regularly occurring sales of a product in a State do not justify the exercise of jurisdiction

over a claim unrelated to those sales.”).

       Similarly, Shin-Etsu’s prior federal court litigation does not provide a basis for this

Court to find jurisdiction in this case. The cases Plaintiffs cite regarding prior litigation

are not dispositive. Gucci Am., Inc. v. Weixing Li, 135 F. Supp. 3d 87 (S.D.N.Y. 2015),

was decided two years before the Supreme Court’s decision in Bristol-Myers.

Additionally, the Gucci court noted that the contacts had to be at least a “but-for” cause of

the plaintiff’s injury, id. at 98, which Plaintiffs have not established here. Similarly, the

Ninth Circuit in Mattel, Inc. v. Greiner and Hausser GmbH, 354 F.3d 857 (9th Cir. 2003),

found there was a “clear relationship” between the 1961 lawsuit and the “current” lawsuit

because of the similarity in claims between the two lawsuits. Plaintiffs have made no such

showing here regarding the prior lawsuits brought by Shin-Etsu.

       Plaintiffs also argue that Shin-Etsu participated directly in the price-fixing

conspiracy through manipulation of the caustic soda price index. (Dkt. 109 at 21).

However, nowhere does the Amended Complaint or the opposition to the motion to dismiss

point to a specific instance where Shin-Etsu announced that Shintech would be increasing

prices, or any other specific acts committed by Shin-Etsu. Instead, Plaintiffs make

generalizations that Shin-Etsu engaged in such behavior. These generalizations, along with

the generalized allegations that Shin-Etsu engaged in co-producer transactions and

exchanges of competitively sensitive information, are not sufficient to establish personal

jurisdiction, and the cases cited by Plaintiffs support that more specific allegations are

necessary. See Iowa Pub. Emps.’ Ret. Sys., 340 F. Supp. 3d at 339 (“[T]he Amended

                                            - 68 -
Complaint alleges not merely that Defendants used EquiLend meetings as a forum to plot

the conspiracy, but also that EquiLend engaged in active conduct in furtherance of the

conspiracy, namely purchasing SL-x’s intellectual property to shelve its enabling

technology and launching DataLend to underprice and block the development of Data

Explorers.”); FrontPoint, 2018 WL 4830087, at *8 (“FrontPoint has adequately alleged

“suit-related conduct” in the United States, namely the trading of SIBOR-based derivatives

in the U.S. between FrontPoint and certain Panel Members.”); Sonterra Capital Master

Fund Ltd. v. Credit Suisse Grp. AG, 277 F. Supp. 3d 521, 597 (S.D.N.Y. 2017)

(“[D]ocuments produced by JPMorgan as part of its settlement with plaintiffs now make

clear that RBS colluded with a JPMorgan trader in New York to manipulate CHF

LIBOR.”).

              2.     Alter Ego

       Plaintiffs argue that Shin-Etsu and Shintech are alter egos so that the corporate veil

was pierced. For purposes of asserting personal jurisdiction with regards to piercing the

corporate veil, the Second Circuit has yet to address whether to apply the law of the

subsidiary’s state of incorporation, federal common law, or the law of the forum. See In

re Lyondell Chem. Co., 543 B.R. 127, 139 n.38 (S.D.N.Y. 2016) (“Some federal courts

have engaged in a choice of law analysis to decide which law to apply to an alter ego theory

of jurisdiction, usually finding that the law of the corporation’s state of incorporation

governs. Other courts have disagreed, distinguishing the analysis for ‘alter ego’ liability

and for ‘alter ego’ jurisdiction, and finding that because ‘alter ego’ jurisdiction is either a

construction of the statute providing jurisdiction or is part of due process (or both), for a

                                            - 69 -
jurisdictional veil piercing analysis, courts should apply either the law governing the

interpretation of the jurisdictional statute or federal due process jurisprudence, or both.”

(collecting cases)). In the instant matter, Shin-Etsu’s subsidiary Shintech is incorporated

under the laws of Delaware (Dkt. 51 at ¶ 32), and the law of the forum is that of New York.

Both New York and federal common law apply a substantially similar “relaxed” standard

when assessing an alter ego theory for jurisdictional purposes as opposed to liability. See

In re Platinum & Palladium Antitrust Litig., No. 1:14-CV-9391-GHW, 2017 WL 1169626,

at *47 (S.D.N.Y. Mar. 28, 2017) (collecting cases holding that federal common law applies

a “relaxed” standard “where the alter ego theory is used not to impose liability, but merely

to establish jurisdiction”); In re Lyondell Chem. Co., 543 B.R. at 143 (“Under New York

law, ‘[e]stablishing the exercise of personal jurisdiction over an alleged alter ego requires

application of a less stringent standard than that necessary to pierce the corporate veil for

purposes of liability.’” (quoting GEM Advisors, Inc. v. Corporacion Sidenor, S.A., 667 F.

Supp. 2d 308, 319 (S.D.N.Y. 2009)). Because Plaintiffs have failed to establish the

corporate veil was pierced even pursuant to this more relaxed standard utilized for

jurisdictional purposes under New York and federal common law, at this time the Court

need not reach the issue of whether New York, Delaware, or federal common law applies,

and instead will analyze the issue using New York law.

       “[U]nder New York law, a court may pierce the corporate veil where ‘1) the owner

exercised complete domination over the corporation with respect to the transaction at issue,

and 2) such domination was used to commit a fraud or wrong that injured the party seeking

to pierce the veil.’” Lakah v. UBS AG, 996 F. Supp. 2d 250, 260 (S.D.N.Y. 2014) (quoting

                                           - 70 -
MAG Portfolio Consult, GMBH v. Merlin Biomed Grp. LLC, 268 F.3d 58, 63 (2d Cir.

2001)). As previously discussed, “[t]his standard is relaxed where the alter ego theory is

used not to impose liability, but merely to establish jurisdiction. In the jurisdictional

context, a plaintiff need only show that the allegedly controlled entity was a shell for the

allegedly controlling party.” In re Commodity Exch., Inc., 213 F. Supp. 3d 631, 681

(S.D.N.Y. 2016) (citation and quotations omitted).

       When applying this less onerous standard, “the factors to be considered in

determining whether a corporation is a ‘shell’ are: the failure to observe corporate

formality; inadequate capitalization; intermingling of personal and corporate funds; the

sharing of common office space, address and telephone numbers of the alleged dominating

entity and the subject corporation; an overlap of ownership, directors, officers or personnel;

the use of the corporation as a means to perpetrate the wrongful act against the plaintiff; as

well as any other evidence tending to show that the company is being used as a mere shell.”

Miramax Film Corp. v. Abraham, No. 01 CV 5202 (GBD), 2003 WL 22832384, at *8

(S.D.N.Y. Nov. 25, 2003); see In re Platinum & Palladium Antitrust Litig., 2017 WL

1169626, at *48 (using same factors when applying federal common law); see also Jazini,

148 F.3d at 184-85 (“In determining whether the subsidiary is a mere department of the

parent . . . the court must consider four factors . . . first, common ownership—which is

essential—; second, financial dependency of the subsidiary on the parent corporation; third,

the degree to which the parent corporation interferes in the selection and assignment of the

subsidiary’s executive personnel and fails to observe corporate formalities; and fourth, the

degree of control over the marketing and operational policies of the subsidiary exercised

                                            - 71 -
by the parent.” (quotations omitted)). “These factors are not exhaustive, nor is proof of

any one factor or a combination of factors necessarily determinative. Rather, a finding that

a corporation is an alter ego of another entity is warranted when doing so will achieve an

equitable result.” Miramax Film Corp., 2003 WL 22832384, at *8.

       Plaintiffs have alleged and submitted documents in support of the following: (1)

Shintech is a wholly-owned subsidiary of Shin-Etsu; (2) Shin-Etsu’s president and board

chairman are also the president and board chairmen of Shintech; (3) the president of Shin-

Etsu and Shintech has been assigned to work at Shintech since 1983 and owns a home in

Houston; (4) Shin-Etsu and Shintech share the same vision and mission; (5) the

“Headquarters” portion of Shintech’s website only refers by name to Shin-Etsu’s President

and Chairman; (6) Shin-Etsu’s Chairman routinely highlights Shintech in his messages to

shareholders in annual reports; (7) Shin-Etsu lists Shintech first among its subsidiary

corporations; (8) Shin-Etsu considered whether and by how much Shintech should expand

its caustic soda production capacity in the United States, and implemented the plan; (9)

Shin-Etsu has exported millions of pounds of products to New York and other U.S. ports,

including to Shintech and another Shin-Etsu subsidiary, Shintech Louisiana LLC; and (10)

the Shintech website Headquarters page states, “When Shintech became a wholly owned

subsidiary of Shin-Etsu, Chairman Kanagawa took full authority for the management of

the subsidiary.” (Dkt. 109 at 26-27).

       Plaintiffs cannot establish that Shintech is the alter ego of Shin-Etsu by showing

Shintech is wholly owned by Shin-Etsu. In re Ski Train Fire in Kaprun, Austria on Nov.

11, 2000, 342 F. Supp. 2d 207, 214-15 (S.D.N.Y. 2004) (“[E]ven a wholly owned

                                           - 72 -
subsidiary is presumed to be a separate entity in the absence of ‘clear evidence’ that it is

controlled by the parent.”); Cali v. E. Coast Aviation Servs., Ltd., 178 F. Supp. 2d 276, 287

(E.D.N.Y. 2001) (“[C]ourts have found that ownership of a subsidiary’s stock is not

determinative of an alter-ego relationship[.]”). In that same vein, it is not sufficient to

establish one company is the alter ego of another for jurisdictional purposes by alleging

that their corporate leadership overlaps. See Jazini, 148 F.3d at 185 (“The Jazinis asserted

that one of Nissan Japan’s four ‘managing executive directors’ is the chairman of Nissan

U.S.A.. That fact does not establish that the American subsidiary is a ‘mere department’

of the Japanese parent.”). Moreover, regarding the submissions from Shintech’s website,

“the Court is not persuaded that a failure to distinguish between parent and subsidiary on a

web page is sufficient to show that the parent controls the subsidiary’s marketing and

operational policies. An advertising strategy deciding not to present to its consumers the

existence of a parent-subsidiary relationship is not equivalent to a showing that the parent

corporation exercises any control over its subsidiary’s operational or marketing activities.”

J.L.B. Equities, Inc. v. Ocwen Fin. Corp., 131 F. Supp. 2d 544, 550 (S.D.N.Y. 2001).

       Additionally, Plaintiffs do not address whether Shintech’s funds were intermingled

with Shin-Etsu’s or if Shintech observed corporate formalities. See In re Platinum, 2017

WL 1169626, at *48 (holding plaintiffs failed to make a prima facie showing that the court

could exercise personal jurisdiction under the alter ego theory where the complaint did not

address whether the subsidiary observed corporate formalities, if funds were intermingled,

or whether office space and addresses were shared). Moreover, Plaintiffs do not plead or

present any fact suggesting that Shintech is financially dependent on Shin-Etsu. See In re

                                           - 73 -
Commodity Exchange, Inc., 213 F. Supp. 3d at 681 (finding alter ego relationship where

plaintiffs plausibly alleged the parent corporation engaged in the conspiracy, subsidiary

corporation had no corporate headquarters or separate mailing address, and subsidiary

corporation was financially dependent on parent corporation). Quite the opposite—

Plaintiffs’ allegations indicate Shintech generates significant income on its own. (See Dkt.

51 at ¶¶ 32, 49); see also J.L.B. Equities, Inc., 131 F. Supp. 2d at 549 (holding all the factors

aside from common ownership “counsel against the exercise of personal jurisdiction”

where “the plaintiff cannot, and does not, adequately demonstrate that the [subsidiary] is

dependent upon [the parent corporation] for funds. To the contrary, the facts alleged

suggest that the [subsidiary] generates the bulk of [the parent corporation]’s income”).

              3.      Agency

       The Court also finds that while the law allows for Plaintiffs to establish specific

jurisdiction under an agency theory, Plaintiffs have failed to do so here. Shin-Etsu accuses

Plaintiffs of “grossly” misstating the agency theory in Daimler (Dkt. 110 at 12); however,

it is Shin-Etsu that misapplies Daimler’s holding. Daimler largely rejected the use of an

agency theory to establish general jurisdiction. 13        The Supreme Court included an



13
         The quotation from Daimler that Shin-Etsu includes in its reply papers is an excerpt
from the Court’s discussion of agency as it pertains to general jurisdiction. (Dkt. 110 at
12); see Daimler, 571 U.S. at 135-36 (“The Ninth Circuit’s agency finding rested primarily
on its observation that [the subsidiary]’s services were ‘important’ to Daimler, as gauged
by Daimler’s hypothetical readiness to perform those services itself if MBUSA did not
exist. . . . The Ninth Circuit’s agency theory thus appears to subject foreign corporations
to general jurisdiction whenever they have an in-state subsidiary or affiliate, an outcome
that would sweep beyond even the “sprawling view of general jurisdiction” we rejected in
Goodyear.”).
                                             - 74 -
extensive discussion of how International Shoe Co. v. State of Washington, Office of

Unemployment Compensation and Placement, 326 U.S. 310 (1945), resulted in the “rapid

expansion of tribunals’ ability to hear claims against out-of-state defendants” through the

use of specific jurisdiction, as well as the “reduced role” of general jurisdiction. Daimler,

571 U.S. at 125-28. Daimler specifically stated that International Shoe used the words

“continuous and systematic” to “describe instances in which the exercise of specific

jurisdiction would be appropriate,” id. at 128, and that “[a]gency relationships . . . may be

relevant to the existence of specific jurisdiction, id. at 135 n.13; see Yousef, 2018 WL

1665239, at *14 (“Specific jurisdiction was not the subject of Daimler, so there is no reason

to believe that Daimler changed pre-existing law on that subject.”). Additionally, at least

one post-Daimler case has recognized “common business enterprise” allegations showing

that the “reason for the subsidiary’s existence is to perform services in furtherance of its

parent’s business that would otherwise have to be performed by the parent” can be

sufficient to establish specific jurisdiction. See id. at *9-11, *13.

       However, Plaintiffs have failed to make the showing necessary to establish specific

jurisdiction pursuant to an agency theory. Although agency for jurisdictional purposes may

be demonstrated “[w]here a subsidiary’s business is dependent on the parent’s business, or

vice versa,” Dorfman, 2002 WL 14363, at *8, Plaintiffs have not demonstrated that Shin-

Etsu is dependent on Shintech’s caustic soda business.             Plaintiffs have submitted

documents purporting to show that Shintech is a wholly-owned subsidiary of Shin-Etsu,

Shintech is the primary U.S. importer and distributor of Shin-Etsu’s products, Shin-Etsu’s

president and board chairman are also the president and board chairmen of Shintech, and

                                             - 75 -
the president of Shin-Etsu and Shintech has been assigned to work at Shintech since 1983

and owns a home in Houston where Shintech is located. (Dkt. 109 at 26-27). Additionally,

Shin-Etsu is a producer of caustic soda. (Dkt. 117 at 50). However, the documents

submitted by Plaintiff, which include Shin-Etsu’s annual reports, repeatedly highlight the

contributions Shintech has made to Shin-Etsu’s profits through PVC production, not from

caustic soda.     (See, e.g., Dkt. 109-2 (“Shintech . . . forms the core of our PVC

operations[.]”); Dkt. 109-3 at 7 (noting PVC as a “core business,” not caustic soda); id. at

8 (“Shintech has achieved remarkable profitability in the PVC industry and stable profit

growth.”); Dkt. 109-4 at 13 (“Shintech has grown into the world’s largest manufacturer of

PVC[.]”)). In other words, Plaintiffs may have demonstrated that Shin-Etsu would step

into the American PVC market if Shintech stopped producing PVC, but they have not made

the same showing with regards to caustic soda. Because it is caustic soda, not PVC, that

is at issue in this lawsuit, Plaintiffs’ allegations are not sufficient for specific jurisdictional

purposes. See Daimler, 571 U.S. at 138; In re Hoosick Falls PFOA Cases, 2020 WL

33409, at *5.

       For the reasons stated above, the Court finds Plaintiffs have failed to make a prima

facie showing of personal jurisdiction as to Shin-Etsu.

       D.       Jurisdictional Discovery

       Plaintiffs request that, in the event the Court finds they did not make a prima facie

showing of personal jurisdiction as to either Formosa or Shin-Etsu, they be allowed to

pursue jurisdictional discovery. (Dkt. 93 at 27-28; Dkt. 109 at 29-31). “It is well settled

under Second Circuit law that, even where plaintiff has not made a prima facie showing of

                                              - 76 -
personal jurisdiction, a court may still order discovery, in its discretion, when it concludes

that the plaintiff may be able to establish jurisdiction if given the opportunity to develop a

full factual record.” Leon v. Shmukler, 992 F. Supp. 2d 179, 194 (E.D.N.Y. 2014). In this

Circuit, jurisdictional discovery is permitted where a plaintiff has “made a sufficient start

toward establishing personal jurisdiction,” such that it appears there may be a colorable

jurisdictional claim. Hollins v. U.S. Tennis Ass’n, 469 F. Supp. 2d 67, 70 (E.D.N.Y. 2006)

(quotation omitted). The Court finds jurisdictional discovery is warranted here as to both

Formosa and Shin-Etsu.

       Plaintiffs have submitted documents that support Formosa’s dependence on

Formosa USA and that Formosa may have some involvement with the caustic soda sales

by Formosa USA.       Plaintiffs have shown significant overlap in ownership between

Formosa and Formosa USA, that Formosa is the “main sale target” for Formosa USA’s

raw material production, and that Formosa USA increased Formosa’s operating profit by

68.5%. (Dkt. 51 at ¶ 34; Dkt. 93-4 at 30). In addition, Plaintiffs have submitted documents

purporting to show that both Formosa and Formosa USA produce significant amounts of

caustic soda, and that Formosa USA’s caustic soda capacity is a selling point for Formosa

to its investors. (Dkt. 93-2 at 21 (listing Formosa’s caustic soda capacity); id. at 16

(“[Formosa] USA is now a major U.S. supplier of . . . caustic soda.”); id. at 23 (listing

caustic soda as major product of Formosa USA)).

       Plaintiffs have also produced some evidence that Shin-Etsu is dependent on

Shintech and that Shin-Etsu may be involved with Shintech’s caustic soda business. The

overlap in corporate leadership between Shintech and Shin-Etsu, Shintech’s status as the

                                            - 77 -
“core” of Shin-Etsu’s Chor-Alkali business, and Shintech’s status as the only subsidiary

corporation repeatedly touted by Shin-Etsu in its annual reports, all are indicators of Shin-

Etsu’s dependence on Shintech. Additionally, Shin-Etsu is a caustic soda producer and

Shin-Etsu’s annual reports from the Class Period submitted by Plaintiffs refer to Shintech’s

caustic soda business as having undergone significant growth. (See Dkt. 109-3 at 13 (Shin-

Etsu 2018 Annual Report noting “the supply and demand relationship with respect to

caustic soda improved, resulting in significant growth,” as well as a 21.8% increase in net

sales and 75.3% increase in operating income for the PVC/Chlor-Alkali Business); Dkt.

109-2 at 13 (Shin-Etsu 2019 Annual Report noting “Shintech Inc. in the U.S. continued its

shipments of both PVC and caustic soda at a high level, backed by advantageous raw

material procurement in the country, which resulted in its business performance

growing”)). Additionally, taking Plaintiffs’ allegations in the Amended Complaint as true,

the explanations for the caustic soda price increases could be construed as an attempt to

cover up the alleged conspiracy. Moreover, Plaintiffs have submitted evidence that Shin-

Etsu was heavily involved in the decision to build a new manufacturing plant for Shintech,

which could also be a way of misleading customers into thinking supply of caustic soda is

tight.

         It is not clear from the submissions how much of Formosa USA’s and Shintech’s

success in increasing the caustic soda prices is attributable to Formosa and Shin-Etsu or

how involved Formosa and Shin-Etsu were, if at all, with the decisions surrounding the

increased prices. However, “the Second Circuit distinguishes between allegations that are

‘insufficiently developed’ warranting discovery and those that are ‘sparse’ and

                                           - 78 -
‘conclusory’ requiring dismissal,” Hollins, 469 F. Supp. 2d at 71-72; see Texas Int’l

Magnetics, Inc. v. BASF Aktiengesellschaft, 31 F. App’x 738, 739 (2d Cir. 2002)

(“[P]laintiffs’ jurisdictional allegations are neither sparse nor insufficiently specific; they

are simply insufficiently developed at this time to permit judgment as to whether personal

jurisdiction is appropriate.”), and the allegations and submissions discussed above are

neither sparse nor conclusory.      “Based upon these and the other allegations in the

[Amended C]omplaint, the Court concludes, in its discretion, that [P]laintiffs’ contentions

of personal jurisdiction are colorable and that they should have the opportunity to engage

in limited discovery as to the jurisdictional questions.” Leon, 992 F. Supp. 2d at 195.

       Formosa and Shin-Etsu cite to Jazini, 148 F.3d 181, to support their position that

the Court should deny jurisdictional discovery. (Dkt. 110 at 14). 14 However, the Jazini

court emphasized that the plaintiffs had not made any showing that the subsidiary company

was an agent of the parent corporation because their allegations were conclusory. 148 F.3d

at 185 (“The conclusory statements—without any supporting facts—that Nissan U.S.A. is

“wholly controlled” by Nissan Japan and “wholly dependent” on Nissan Japan “for its

business plan and financing,” are but a restatement of two of the factors to be



14
       Formosa cited two other cases that stand for the same proposition as Jazini with
regards to conclusory and general allegations. See In re LIBOR-Based Fin. Instruments
Antitrust Litig., No. 11 MDL 2262 (NRB), 2019 WL 1331830, at *9 (S.D.N.Y. Mar. 25,
2019) (“TCEH’s conclusory allegations of corporate ownership, combined marketing,
[and] shared board membership were insufficient to establish a principal-agent relationship
between corporate entities.” (alteration in original) (quotations and footnote omitted));
Gurvey, 2009 WL 691056, at *4 (finding plaintiff failed to establish personal jurisdiction
on an agency theory where plaintiff only cited “statements made in Defendants’ Form
10-Ks describing the business activities of various subsidiaries”).
                                            - 79 -
considered[.]”). The Jazini court also noted the statements submitted by plaintiffs from

the parent corporation’s president that he wanted “each part of our global operations . . . to

focus on contributing to the company as a whole” were not material for purposes of

showing pervasive control. Id. Here, as previously discussed, Plaintiffs have submitted

multiple pieces of evidence that support their allegations. Even though that evidence is not

sufficient for a prima facie showing of personal jurisdiction as to Formosa or Shin-Etsu,

the Court finds it is a sufficient enough start to make jurisdictional discovery appropriate.

See World Vision, Inc., No. 2:08-CV-221, 2009 WL 2230919, at *16 (D. Vt. July 24, 2009)

(“[T]he Circuit has . . . suggested that district courts may be obligated to order

jurisdictional discovery based on a lesser showing [than a prima facie case], in particular

when the plaintiff fails to allege legally sufficient facts to establish jurisdiction, but

nonetheless asserts specific, non-conclusory facts that, if further developed, could

demonstrate substantial state contacts.” (citing Texas Int’l Magnetics, Inc., 31 F. App’x at

739)); Hollins, 469 F. Supp. 2d at 71 (“[T]he Second Circuit has ordered jurisdictional

discovery where plaintiffs allege more than conclusory statements but without supporting

facts.”).

       Accordingly, the Court denies Shin-Etsu’s motion to dismiss pursuant to 12(b)(2),

and denies Formosa’s motion to dismiss pursuant to 12(b)(2) conditional on Plaintiffs

submitting a certification as set forth above. If Plaintiffs do not submit the certification on

or before April 17, 2020, the claims against Formosa will be dismissed with prejudice

without further order of the Court. The motions to dismiss are denied without prejudice

and with leave to renew after the completion of jurisdictional discovery. Consistent with

                                            - 80 -
the Court’s referral of this matter to Judge Roemer for the supervision of all non-dispositive

pretrial matters, the Court will not set forth specific parameters regarding the conduct of

jurisdictional discovery; instead, Judge Roemer will manage that aspect of the case.

       Formosa has also moved in the alternative for the Court to dismiss the claims against

it pursuant to Rule 12(b)(6). Because the grounds for moving for Rule 12(b)(6) dismissal

overlap with the issues raised by Formosa’s Rule 12(b)(2) motion, and because any

dismissal of the claims against Formosa under Rule 12(b)(6) would be without prejudice

for the same reasons that the claims against Oxy are dismissed without prejudice, the Court

also denies Formosa’s motion under Rule 12(b)(6) without prejudice and with leave to

renew after the completion of jurisdictional discovery. New York v. Mountain Tobacco

Co., 55 F. Supp. 3d 301, 315 (E.D.N.Y. 2014) (“[T]he Court is of the view that

jurisdictional discovery as to [the defendant] may shed light on the State’s substantive

allegations against him. In that event, the State may seek leave to amend the amended

complaint to cure the admitted deficiencies. Therefore, the Court denies [the defendant]’s

motion to dismiss the amended complaint pursuant to Fed. R. Civ. P. 12(b)(6) without

prejudice with leave to renew after the conclusion of jurisdictional discovery[.]”); see also

Seema Gems, Inc. v. Shelgem, Ltd., No. 93 CIV. 4473 (KMW), 1994 WL 86381, at *3

(S.D.N.Y. Mar. 16, 1994) (denying Rule 12(b)(6) motion without prejudice to renewal after

close of jurisdictional discovery regarding alter ego theory because “[t]he adequacy of

plaintiff’s complaint” is “bound up” with “the same issue on which the court grants

jurisdictional discovery”).



                                            - 81 -
                                     CONCLUSION

       For the reasons set forth above, the Court denies the joint motion to dismiss (Dkt.

79), Westlake’s motion to dismiss (Dkt. 81), Shintech’s motion to dismiss (Dkt. 82), and

Formosa USA’s motion to dismiss (Dkt. 84); grants in part the motion to dismiss by Oxy

dismissing those claims without prejudice (Dkt. 80); denies without prejudice the motion

to dismiss by Formosa (Dkt. 86) conditional on Plaintiffs submitting a certification on or

before April 17, 2020; denies without prejudice Shin-Etsu’s motion to dismiss (Dkt. 103);

and finds limited jurisdictional discovery as to Formosa and Shin-Etsu is appropriate, after

which Formosa and Shin-Etsu may, if appropriate, renew their motions to dismiss. If

Plaintiffs do not submit the certification on or before April 17, 2020, the claims against

Formosa will be dismissed with prejudice without further order of the Court.

       SO ORDERED.




                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge

Dated: March 27, 2020
       Rochester, New York




                                           - 82 -
